UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period :	November 1, 2012 — October 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 700 Fund ® Annual report 10 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 25 Federal tax information 92 About the Trustees 93 Officers 95 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Stock and bond prices in the portfolio may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. The fund’s active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Use of leverage through derivatives adds risk by increasing investment exposure. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Commodities have market, political, regulatory, and natural conditions risks. Investments in small and/or midsize companies may experience greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. Message from the Trustees Dear Fellow Shareholder: In the final months of 2013, we continue to see business conditions as generally positive for well-diversified investment portfolios. Financial markets have shown surprising resilience in the face of recent headwinds, most notably the confrontation over the federal budget and debt ceiling, which took a toll on the economy during October. With Congressional negotiations now continuing into 2014, there is hope that lawmakers may reach an agreement beneficial to the economy, even as investors remain alert to the risk of additional disruption. Fortunately, equity markets have easily overcome recent obstacles. Supported by generally solid corporate earnings and healthy balance sheets, stock market gains to this point are far above the long-term average for a single year. International stocks have also performed well, particularly in Europe and Japan. While bonds have lagged behind stocks, many fixed-income sectors have advanced, reminding investors of the need for flexible and selective approaches. The sting of rising interest rates has been felt primarily by Treasuries and other government bonds. At Putnam, we believe markets in flux can often provide the best opportunity for realizing the benefits of financial advice and active portfolio management. An experienced advisor can help investors stay focused on their long-term goals without getting distracted by daily economic and political events. Challenging times also call for innovative and alternative investment strategies managed by experts. In seeking returns for fund shareholders, Putnams investment professionals engage in fundamental research, active investing, and risk management strategies. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3, 5, and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 700 Fund Interview with your fund’s portfolio manager Bob, how would you describe the overall market environment and the fund’s performance for the annual period ended October31, 2013? Despite the many macroeconomic and political headwinds throughout the period, equity markets rallied strongly over the past 12months, with the Dow Jones Industrial Average and the S&P 500 Index hitting then-record highs. Meanwhile, in a rising-interest-rate environment, bond markets experienced mixed results. Overall, economies in the United States and Europe continued to mend. That said, volatility punctuated the period, triggered by the Fed’s talk of tapering its stimulus program and the ongoing political stalemate in Washington. Within the Absolute Return portfolio, we can be selective about market risk. During the fund’s fiscal year, while equities rallied strongly, our volatility-reducing strategies curbed performance. In down markets, these curbs can help stave off losses, but when the market is rallying strongly, the fund generally does not participate as much in upside growth. Our fixed-income investments also helped performance somewhat, with a preference for credit risk over interest-rate risk proving beneficial. How would you describe the environment for capital markets during the period? Equity markets experienced several sharp shifts during the period. In the fall of 2012, This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/13. See pages 3, 4, and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Absolute Return 700 Fund 5 Wall Street focused on the U.S. fiscal cliff. This created investor anxiety and market volatility. In the first months of the reporting period, U.S. stocks were flat. After a lackluster fourth quarter of 2012, stocks advanced in early 2013, with few meaningful pullbacks and limited volatility. However, the leading sectors were defensive ones, including consumer staples and health care. This may have been an indication that investors, while willing to return to equities, remained cautious and skeptical about the prospects for U.S. economic growth. Then, in the spring, markets began to experience weaker performance. This was linked to the Fed’s talk of reducing its massive quantitative easing [QE] program in the May–June time frame. After Fed Chairman Ben Bernanke clarified his comments, stating that no tapering would occur until the U.S. economy gained a solid footing, markets rallied in July. In August, the Syrian crisis sparked more volatility with the threat of U.S. military intervention. By September, the Syrian crisis had faded, creating a rally in equity markets once again. In September, the Fed decided at its policy meeting to continue its bond-buying program at the pace of $85 billion per month, noting a more uneven economic climate than it had expected based on a weak September unemployment report along with the potential for fiscal discord in Washington. This sent equity prices even higher. Investors immediately began trying to assess when the central bank would begin scaling back its bond purchases. Chairman Bernanke indicated that the board could still make its first reduction in purchases before year-end. However, he stressed that the Allocations are shown as a percentage of the fund’s net assets as of 10/31/13. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating period payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 6 Absolute Return 700 Fund Fed is looking for confirmation of a pickup in economic growth, sustained job gains, and proof that the inflation rate is moving toward the central bank’s 2% target. Then, beginning on October1, a 16-day partial U.S. government shutdown took place, creating further uncertainty. What are some strategies that you pursue in the portfolio? Absolute Return 700 Fund seeks to earn a positive total return that exceeds the rate of inflation by 7% on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. Within the equity portion of the portfolio, the way we curb volatility in the portfolio did not allow us to participate as much in the market’s upside. In the portfolio, we target less volatile, or “low-beta,” stocks. We regularly conduct research and analysis of historical market trends and patterns. One anomaly we have found is that low-beta stocks have historically provided better risk-adjusted returns than the overall market for longer time periods. However, our strategy of implementing put and call equity index options to help offset the volatility of the stock holdings hurt performance. During the period, with a sustained rise in the equity markets, the call options traded “in the money,” which had the effect of reducing the fund’s upside equity returns. Looking for stocks with low-beta characteristics fits well with our overall absolute return strategy, because we place a strong emphasis This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 700 Fund 7 on keeping volatility low and pursuing better returns on a risk-adjusted basis than investors typically experience in funds that take on greater market exposure. Could you provide some background on “non - directional” strategies? What are they, and how do you use them? Non-directional describes a host of strategies that we believe can deliver positive returns regardless of the directions that markets take —whether up, down, or sideways. These strategies can help reduce the fund’s overall volatility, and diversify our sources of return and contribute to our goal of greater consistent performance. Here’s an example: Currency strategies that benefit from movements in exchange rates have a low correlation with stock and bond market movements, but can generate returns for the fund. There were also several relative value trades within the portfolio that performed well over the 12-month period, including a long U.S. equity, short emerging-market position and a long position in a basket of high free-cash-flow companies against broader equity markets. Overall, our non-directional strategies were among the smallest contributors to results during the period. What were some strategies and positions that you pursued in the portfolio during the period? During the period, the portfolio was fairly well diversified. During the first half of the period, we had a significant position in U.S. equities that favored stocks that have been less volatile than the overall market. In addition, the fund held a wide range of fixed-income positions, and a small position in commodities. Outside of these market This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating period payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 8 Absolute Return 700 Fund directional strategies, the fund pursued a number of strategies designed to be independent of market direction. Later in the period, as the debt ceiling and government shutdown situations played out in Washington, we removed much of the fund’s directional exposure and shifted the portfolio to favor non-directional strategies. We have since been increasing directional risk as those issues have been, at least temporarily, addressed. What’s your opinion of theFed’s decision not to taper its $85 - billion - a - month stimulus program at its September meeting? At some point, the Fed needs to ease up on the monetary stimulus pedal. We believe monetary easing is not sustainable over the long term. But until the economic data meaningfully improves, the central bank has said all along that it will not reduce the stimulus. That’s where we find ourselves today. During the period, when the Fed communicated to markets that it may reduce stimulus, the market often reacted negatively. This is the challenge that the central bank faces. However, I do believe that markets are growing more comfortable with the idea oftapering. What is your outlook for the market environment? Across the board, equity valuations have become somewhat stretched. I am still constructive on equities. Markets like to have a clear view, and I believe we lack clarity right now. Over the past few years, markets have dealt with sovereign defaults, the fiscal cliff, the government shutdown, health-care reform, and Fed tapering, among other issues. Still, corporate balance sheets look solid and earnings are decent, but there is little top-line growth. I do not believe growth in the markets will be as strong in 2014 as it was in 2013. In the bond markets, it’s hard to see rates going ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Absolute Return 700 Fund 9 much higher or lower. Although it has been a long process, I also think that the U.S. and European economies are slowly healing. Growth in the United States looks to be on track, while Europe appears to be emerging from recession. As a result, we believe the Fed will begin tapering its bond buying in the near future, provided the markets maintain the overall stability they have recently exhibited. In this environment, we will continue to focus on achieving tactical returns for shareholders. Thank you, Bob, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. A CFA charterholder, he joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS With stocks rallying and interest rates increasingly volatile, investors are pouring money into equity-based mutual funds. For the first nine months of 2013, inflows into stock funds more than quadrupled, compared with the same time period in 2012, according to the Strategic Insight Monthly Fund Industry Review. U.S. equity funds attracted over $168 billion versus $31 billion during the first three quarters of 2012, while international stock funds garnered over $163billion in comparison with nearly $50 billion a year ago. Investors are on track in 2013 to invest the most money in equity mutual funds since 2000, according to investment research firm TrimTabs. Meanwhile, fixed-income investors have tapped the brakes, with year-to-date inflows of about $27 billion as of September30, down from over $290 billion a year ago. 10 Absolute Return 700 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 33.46% 25.78% 28.51% 26.51% 28.67% 28.67% 29.84% 25.30% 31.37% 34.84% 35.01% 34.85% Annual average 6.13 4.84 5.30 4.96 5.33 5.33 5.53 4.76 5.78 6.35 6.38 6.35 3 years 14.50 7.92 12.02 9.02 12.00 12.00 12.87 8.92 13.63 15.37 15.51 15.37 Annual average 4.62 2.57 3.85 2.92 3.85 3.85 4.12 2.89 4.35 4.88 4.92 4.88 1 year 3.42 –2.53 2.67 –2.33 2.67 1.67 2.92 –0.68 3.11 3.66 3.79 3.67 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 10/31/13 BofA Merrill Lynch Barclays U.S. U.S. Treasury Bill Index Aggregate Bond Index S&P 500 Index Life of fund 0.85% 25.79% 126.24% Annual average 0.17 4.84 18.31 3 years 0.37 9.32 58.36 Annual average 0.12 3.02 16.56 1 year 0.11 –1.08 27.18 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Absolute Return 700 Fund 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $12,851 ($12,651 with contingent deferred sales charge). Class C shares would have been valued at $12,867, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,530. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $13,137, $13,484, $13,501, and $13,485, respectively. Fund price and distribution information For the 12-month period ended 10/31/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 — — — 1 1 1 1 Income $0.012 — — — $0.003 $0.021 $0.026 $0.041 Capital gains — Total — — — Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/12 $11.78 $12.50 $11.60 $11.60 $11.65 $12.07 $11.68 $11.81 11.81 11.81 10/31/13 12.17 12.91 11.91 11.91 11.99 12.42 12.04 12.22 12.23 12.20 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. 12 Absolute Return 700 Fund Fund performance as of most recent calendar quarter Total return for periods ended 9/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 31.81% 24.23% 27.00% 25.00% 27.16% 27.16% 28.33% 23.84% 29.84% 33.07% 33.24% 33.08% Annual average 5.96 4.66 5.14 4.79 5.17 5.17 5.37 4.59 5.63 6.17 6.20 6.18 3 years 13.99 7.43 11.49 8.49 11.47 11.47 12.35 8.42 13.20 14.86 15.00 14.86 Annual average 4.46 2.42 3.69 2.75 3.69 3.69 3.96 2.73 4.22 4.73 4.77 4.73 1 year 1.71 –4.14 0.86 –4.14 0.86 –0.14 1.20 –2.35 1.48 1.87 2.00 1.87 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/12 1.31% # 2.06% # 2.06% # 1.81% # 1.56% # 1.10%* 1.00%* 1.06% # Annualized expense ratio for the six-month period ended 10/31/13†‡ 1.24% 1.99% 1.99% 1.74% 1.49% 1.02% 0.92% 0.99% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Other expenses for class R5 and class R6 shares have been annualized. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. ‡ Includes a decrease of 0.08% from annualizing the performance fee adjustment for the six months ended 10/31/13. # Other expenses for class A, B, C, M, R, and Y shares have been restated to reflect current fees. Absolute Return 700 Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2013, to October 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.27 $10.04 $10.04 $8.79 $7.53 $5.16 $4.66 $5.01 Ending value (after expenses) $1,006.60 $1,002.50 $1,002.50 $1,003.30 $1,005.00 $1,008.30 $1,008.20 $1,008.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2013, use the following calculation method. To find the value of your investment on May 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.31 $10.11 $10.11 $8.84 $7.58 $5.19 $4.69 $5.04 Ending value (after expenses) $1,018.95 $1,015.17 $1,015.17 $1,016.43 $1,017.69 $1,020.06 $1,020.57 $1,020.21 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Absolute Return 700 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Absolute Return 700 Fund 15 Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index tracks the performance of U.S.-dollar-denominated U.S. Treasury bills, which represent obligations of the U.S. government having a maturity of one year or less, and is intended as an approximate measure of the rate of inflation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2013, Putnam employees had approximately $414,000,000 and the Trustees had approximately $99,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Absolute Return 700 Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Absolute Return 700 Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in these contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by 18 Absolute Return 700 Fund Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered changes to the management contracts of all funds that are organized as series of Putnam Funds Trust, including your fund, that were proposed by Putnam Management in an effort to consolidate the contracts of these funds into three separate contracts based on the structure of each fund’s management fee. The Independent Trustees’ approval of these consolidated management contracts was based on their conclusion that the changes were purely for administrative convenience and would not result in any substantive change to the terms of a fund’s existing management contract with Putnam Management or any reduction in the nature and quality of services provided to your fund. The Trustees also considered administrative revisions to your fund’s sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, Absolute Return 700 Fund 19 or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. In addition, through at least June 30, 2014, Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) to the extent that expenses of your fund (before any performance adjustment to the fund’s management fee and excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses, payments under the fund’s distribution plans and acquired fund fees and expenses) would exceed 1.10% of the fund’s average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the third quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the 20 Absolute Return 700 Fund most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Absolute Return 700 Fund 21 Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, which commenced operations on December 23, 2008, the Trustees considered information about the total return of your fund and your fund’s performance relative to its internal benchmark over the one-year and three-year periods ended December 31, 2012. Your fund’s class A shares’ return net of fees and expenses was positive over the one-year and three-year periods, exceeded its targeted return over the one-year period, and trailed its targeted return over the three-year period. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam 22 Absolute Return 700 Fund Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Consideration of your fund’s interim management contract and the continuance of the fund’s sub-management and sub-advisory contract Following the Trustees’ approval of the continuance of your fund’s management, sub-management and sub-advisory contracts, on October 8, 2013, The Honourable Paul G. Desmarais passed away. Mr. Desmarais, both directly and though holding companies, controlled a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, causing the fund’s existing management, sub-management and sub-advisory contracts to terminate automatically. On October 18, 2013, the Trustees approved your fund’s interim management contract and the continuance of your fund’s sub-management and sub-advisory contracts to address this possibility and to avoid disruption of investment advisory and other services provided to your fund. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting to be held in early 2014. In considering whether to approve your fund’s interim management contract and new definitive management contract and the continuance of your fund’s sub-management and sub-advisory contracts, the Trustees took into account that they had most recently approved the annual continuation of the fund’s previous management, sub-management and sub-advisory contracts at their meeting in June 2013, as described above. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the sub-management and sub-advisory contracts were identical to the previous sub-management and sub-advisory contracts, respectively, except for the effective dates and initial terms. Because the proposed Absolute Return 700 Fund 23 contracts were substantially identical to the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their prior approval of these contracts. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr.Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. 24 Absolute Return 700 Fund Financial statements A note about your fund’s auditors A non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms has an investment in certain non-U.S. funds now affiliated with Putnam Investments as a result of the July 2013 acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consists of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules. Your fund has been informed by PwC that to address this issue, the member firm is in the process of selecting different advisors not affiliated with Putnam to manage the relevant pension plans and transferring the plans’ assets to such advisors. None of the member firm’s personnel is on the PwC audit team for your fund, and none of the members of the audit team participates in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditors could present, the Audit and Compliance Committee determined that PwC should continue to act as auditors for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Absolute Return 700 Fund 25 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Absolute Return 700 Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Absolute Return 700 Fund (the “fund”) at October 31, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at October 31, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 16, 2013 26 Absolute Return 700 Fund The fund’s portfolio 10/31/13 COMMON STOCKS (34.2%)* Shares Value Basic materials (0.9%) Bemis Co., Inc. 18,190 $725,781 International Flavors & Fragrances, Inc. 12,671 1,047,258 Packaging Corp. of America 19,035 1,185,500 PPG Industries, Inc. 15,169 2,769,555 Sherwin-Williams Co. (The) 11,082 2,083,416 Sigma-Aldrich Corp. 7,617 658,337 Capital goods (1.4%) Ball Corp. 23,742 1,160,746 Boeing Co. (The) 16,290 2,125,845 General Dynamics Corp. 21,791 1,887,754 Lockheed Martin Corp. 10,597 1,413,004 Northrop Grumman Corp. 18,245 1,961,520 Raytheon Co. 24,130 1,987,588 Rockwell Collins, Inc. 9,306 649,838 Roper Industries, Inc. 7,763 984,426 United Technologies Corp. 15,018 1,595,663 Communication services (1.0%) AT&T, Inc. 70,763 2,561,621 CenturyLink, Inc. 29,936 1,013,633 IAC/InterActiveCorp. 27,209 1,452,689 SBA Communications Corp. Class A † 7,828 684,715 Verizon Communications, Inc. 88,917 4,491,198 Conglomerates (2.5%) 3M Co. 40,087 5,044,949 Danaher Corp. 38,292 2,760,470 General Electric Co. 68,435 1,788,891 Marubeni Corp. (Japan) 713,000 5,561,588 Mitsubishi Corp. (Japan) 266,000 5,361,660 Mitsui & Co., Ltd. (Japan) 341,400 4,860,775 Consumer cyclicals (5.4%) Advance Auto Parts, Inc. 7,416 735,519 Amazon.com, Inc. † 16,804 6,117,160 AutoZone, Inc. † 3,146 1,367,535 Dillards, Inc. Class A 10,467 858,085 Dollar General Corp. † 16,818 971,744 Dollar Tree, Inc. † 20,463 1,195,039 Ecolab, Inc. 30,664 3,250,383 Equinix, Inc. 10,416 673,603 Home Depot, Inc. (The) 68,223 5,313,889 Kimberly-Clark Corp. 32,547 3,515,076 Macy’s, Inc. 13,223 609,713 MasterCard, Inc. Class A 8,567 6,143,396 McGraw-Hill Cos., Inc. (The) 22,081 1,538,604 MSC Industrial Direct Co., Inc. Class A 4,766 363,979 Absolute Return 700 Fund 27 COMMON STOCKS (34.2%)* cont. Shares Value Consumer cyclicals cont. O’Reilly Automotive, Inc. † 10,151 $1,256,795 Omnicom Group, Inc. 22,472 1,530,568 PetSmart, Inc. 10,251 745,863 Priceline.com, Inc. † 3,372 3,553,515 Ross Stores, Inc. 17,451 1,349,834 Scripps Networks Interactive Class A 9,095 732,148 Target Corp. 41,728 2,703,557 Time Warner, Inc. 59,550 4,093,467 Towers Watson & Co. Class A 6,133 704,130 Tractor Supply Co. 14,600 1,041,710 Verisk Analytics, Inc. Class A † 12,457 853,554 Viacom, Inc. Class B 35,905 2,990,527 Wal-Mart Stores, Inc. 3,383 259,645 Consumer staples (4.2%) Altria Group, Inc. 84,831 3,158,258 Church & Dwight Co., Inc. 13,329 868,384 Coca-Cola Co. (The) 17,768 703,080 Colgate-Palmolive Co. 50,872 3,292,945 Dunkin’ Brands Group, Inc. 9,834 468,885 General Mills, Inc. 57,750 2,911,755 Hershey Co. (The) 18,296 1,815,695 ITOCHU Corp. (Japan) 483,000 5,786,372 JM Smucker Co. (The) 8,567 952,736 Kellogg Co. 26,969 1,705,789 Kraft Foods Group, Inc. 16,712 908,799 McDonald’s Corp. 14,068 1,357,843 Panera Bread Co. Class A † 3,280 517,978 PepsiCo, Inc. 30,042 2,526,232 Philip Morris International, Inc. 23,092 2,057,959 Procter & Gamble Co. (The) 21,368 1,725,466 Reynolds American, Inc. 35,859 1,842,077 Starbucks Corp. 47,616 3,859,276 Sumitomo Corp. (Japan) 398,200 5,163,277 Energy (2.8%) Chevron Corp. 62,162 7,456,954 ConocoPhillips 30,675 2,248,478 Diamond Offshore Drilling, Inc. 10,467 648,221 EQT Corp. 13,012 1,113,957 Exxon Mobil Corp. 116,131 10,407,660 Noble Energy, Inc. 14,490 1,085,736 Oceaneering International, Inc. 12,062 1,035,884 Phillips 66 33,209 2,139,656 Spectra Energy Corp. 42,066 1,496,288 Financials (5.1%) Alleghany Corp. † 3,911 1,585,598 Allied World Assurance Co. Holdings AG 9,920 1,074,237 28 Absolute Return 700 Fund COMMON STOCKS (34.2%)* cont. Shares Value Financials cont. American Express Co. 26,336 $2,154,284 Arch Capital Group, Ltd. † 16,396 950,312 Arthur J Gallagher & Co. 28,453 1,350,095 Bank of Hawaii Corp. 37,333 2,164,567 Berkshire Hathaway, Inc. Class B † 9,734 1,120,189 BlackRock, Inc. 4,550 1,368,686 Chubb Corp. (The) 28,911 2,662,125 Cullen/Frost Bankers, Inc. 39,454 2,792,948 Discover Financial Services 73,724 3,824,801 Essex Property Trust, Inc. R 3,383 544,663 Everest Re Group, Ltd. 11,786 1,811,980 Federal Realty Investment Trust R 5,383 557,679 Health Care REIT, Inc. R 18,613 1,207,053 IntercontinentalExchange, Inc. † 12,379 2,385,805 JPMorgan Chase & Co. 22,635 1,166,608 Northern Trust Corp. 36,070 2,035,068 PartnerRe, Ltd. 14,807 1,483,808 People’s United Financial, Inc. 221,560 3,197,111 Public Storage R 9,939 1,659,515 Rayonier, Inc. R 11,035 518,866 RenaissanceRe Holdings, Ltd. 12,854 1,204,548 Simon Property Group, Inc. R 17,662 2,729,662 T. Rowe Price Group, Inc. 37,659 2,915,183 Tanger Factory Outlet Centers R 9,412 328,008 Validus Holdings, Ltd. 26,565 1,048,786 Visa, Inc. Class A 21,896 4,306,286 Wells Fargo & Co. 28,880 1,232,887 Health care (4.3%) Abbott Laboratories 51,907 1,897,201 AbbVie, Inc. 52,962 2,566,009 AmerisourceBergen Corp. 34,936 2,282,368 Amgen, Inc. 27,497 3,189,652 Becton, Dickinson and Co. 13,645 1,434,499 Bristol-Myers Squibb Co. 60,295 3,166,693 C.R. Bard, Inc. 12,173 1,658,206 Cardinal Health, Inc. 44,428 2,606,146 Eli Lilly & Co. 36,915 1,839,105 Henry Schein, Inc. † 13,645 1,534,107 Johnson & Johnson 21,685 2,008,248 McKesson Corp. 27,479 4,296,067 Merck & Co., Inc. 97,627 4,402,001 Perrigo Co. 4,290 591,548 Pfizer, Inc. 226,990 6,964,052 Quest Diagnostics, Inc. 22,107 1,324,430 Ventas, Inc. R 20,313 1,325,220 Absolute Return 700 Fund 29 COMMON STOCKS (34.2%)* cont. Shares Value Technology (5.0%) Analog Devices, Inc. 35,334 $1,741,966 Apple, Inc. 23,115 12,074,120 Avago Technologies, Ltd. 36,232 1,646,020 Google, Inc. Class A † 5,419 5,584,713 Harris Corp. 12,484 773,509 Honeywell International, Inc. 47,071 4,082,468 IBM Corp. 36,993 6,629,516 Intuit, Inc. 36,959 2,639,242 L-3 Communications Holdings, Inc. 8,459 849,707 Linear Technology Corp. 35,753 1,470,878 Maxim Integrated Products, Inc. 43,265 1,284,971 Microsoft Corp. 64,723 2,287,958 Motorola Solutions, Inc. 29,936 1,871,599 Paychex, Inc. 51,938 2,194,900 Texas Instruments, Inc. 81,441 3,427,037 Xilinx, Inc. 37,553 1,705,657 Transportation (0.7%) C.H. Robinson Worldwide, Inc. 13,540 808,880 Copa Holdings SA Class A (Panama) 3,606 539,241 J. B. Hunt Transport Services, Inc. 8,696 652,461 Southwest Airlines Co. 65,009 1,119,455 United Parcel Service, Inc. Class B 43,399 4,263,518 Utilities and power (0.9%) Consolidated Edison, Inc. 42,837 2,493,970 DTE Energy Co. 34,593 2,391,760 Kinder Morgan, Inc. 32,575 1,150,223 Pinnacle West Capital Corp. 20,699 1,159,765 SCANA Corp. 28,136 1,311,982 Total common stocks (cost $258,721,714) MORTGAGE-BACKED SECURITIES (17.5%)* Principal amount Value Agency collateralized mortgage obligations (9.0%) Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.501s, 2034 $517,005 $691,737 IFB Ser. 3859, Class SG, IO, 6.526s, 2039 4,811,549 689,832 IFB Ser. 3860, Class SP, IO, 6.426s, 2040 2,811,917 416,332 IFB Ser. 3856, Class PS, IO, 6.426s, 2040 1,303,764 180,930 IFB Ser. 3861, Class PS, IO, 6.426s, 2037 1,344,233 201,742 IFB Ser. 3708, Class SQ, IO, 6.376s, 2040 4,975,068 856,707 IFB Ser. 3907, Class KS, IO, 6.376s, 2040 2,308,198 388,011 IFB Ser. 3708, Class SA, IO, 6.276s, 2040 9,001,039 1,518,475 IFB Ser. 3232, Class KS, IO, 6.126s, 2036 1,032,719 108,436 IFB Ser. 4104, Class S, IO, 5.926s, 2042 939,525 200,449 IFB Ser. 3116, Class AS, IO, 5.926s, 2034 1,343,111 99,545 IFB Ser. 4240, Class SA, IO, 5.826s, 2043 9,043,397 1,954,640 30 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (17.5%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corp. IFB Ser. 4245, Class AS, IO, 5.826s, 2043 $9,530,449 $2,155,978 IFB Ser. 3964, Class SA, IO, 5.826s, 2041 6,779,574 1,051,376 IFB Ser. 3852, Class NT, 5.826s, 2041 2,787,292 2,789,103 IFB Ser. 3752, Class PS, IO, 5.826s, 2040 2,301,337 351,207 IFB Ser. 311, Class S1, IO, 5.776s, 2043 11,246,992 2,517,639 IFB Ser. 308, Class S1, IO, 5.776s, 2043 4,998,888 1,188,635 IFB Ser. 314, Class AS, IO, 5.716s, 2043 2,575,676 571,572 Ser. 3687, Class CI, IO, 5s, 2038 2,247,719 263,478 Ser. 3632, Class CI, IO, 5s, 2038 298,717 22,425 Ser. 3626, Class DI, IO, 5s, 2037 102,989 2,342 Ser. 4122, Class TI, IO, 4 1/2s, 2042 2,441,880 481,783 Ser. 3747, Class HI, IO, 4 1/2s, 2037 281,222 27,180 Ser. 4116, Class MI, IO, 4s, 2042 5,207,862 1,038,371 Ser. 304, Class C53, IO, 4s, 2032 3,635,822 544,173 Ser. 4122, Class CI, IO, 3 1/2s, 2042 7,922,558 1,235,919 Ser. 304, IO, 3 1/2s, 2027 2,589,445 316,560 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,914,854 238,533 Ser. 4158, Class TI, IO, 3s, 2042 8,505,397 1,179,103 Ser. 4165, Class TI, IO, 3s, 2042 7,051,225 982,941 Ser. 4183, Class MI, IO, 3s, 2042 3,166,958 439,574 Ser. T-8, Class A9, IO, 0.468s, 2028 231,941 2,464 Ser. T-59, Class 1AX, IO, 0.274s, 2043 536,492 6,664 Ser. T-48, Class A2, IO, 0.212s, 2033 793,120 7,807 FRB Ser. T-54, Class 2A, IO, zero%, 2043 322,176 50 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.649s, 2035 85,244 141,294 IFB Ser. 05-122, Class SE, 22.504s, 2035 271,536 398,665 IFB Ser. 11-4, Class CS, 12.56s, 2040 1,473,077 1,750,390 IFB Ser. 12-96, Class PS, IO, 6.53s, 2041 3,584,796 692,475 IFB Ser. 12-75, Class SK, IO, 6.48s, 2041 3,244,025 617,565 IFB Ser. 12-75, Class KS, IO, 6.38s, 2042 1,761,941 326,347 IFB Ser. 10-35, Class SG, IO, 6.23s, 2040 3,120,620 558,497 IFB Ser. 12-132, Class SB, IO, 6.03s, 2042 2,415,264 366,130 IFB Ser. 13-81, Class QS, IO, 6.03s, 2041 3,220,410 604,582 IFB Ser. 13-92, Class SA, IO, 5.78s, 2043 1,469,867 347,050 IFB Ser. 13-103, Class SK, IO, 5 3/4s, 2043 1,424,048 335,573 Ser. 13-101, Class SE, IO, 5.73s, 2043 3,182,271 807,501 IFB Ser. 13-102, Class SH, IO, 5.73s, 2043 2,149,139 483,556 Ser. 397, Class 2, IO, 5s, 2039 85,233 12,905 Ser. 398, Class C5, IO, 5s, 2039 379,259 48,431 Ser. 10-13, Class EI, IO, 5s, 2038 256,310 8,239 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 3,239,360 399,834 Ser. 418, Class C24, IO, 4s, 2043 6,072,000 1,311,207 Ser. 13-44, Class PI, IO, 4s, 2043 1,702,005 304,765 Ser. 12-124, Class UI, IO, 4s, 2042 6,439,540 1,211,921 Ser. 12-96, Class PI, IO, 4s, 2041 1,745,425 272,007 Ser. 12-40, Class MI, IO, 4s, 2041 3,908,504 695,030 Absolute Return 700 Fund 31 MORTGAGE-BACKED SECURITIES (17.5%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 406, Class 2, IO, 4s, 2041 $354,362 $63,679 Ser. 406, Class 1, IO, 4s, 2041 190,548 34,756 Ser. 409, Class C16, IO, 4s, 2040 829,009 156,570 Ser. 418, Class C15, IO, 3 1/2s, 2043 9,915,000 2,138,144 Ser. 417, Class C19, IO, 3 1/2s, 2033 4,086,649 609,483 Ser. 13-6, Class BI, IO, 3s, 2042 5,560,831 645,056 Ser. 13-35, Class IP, IO, 3s, 2042 3,951,046 482,614 Ser. 13-23, Class PI, IO, 3s, 2041 5,348,688 585,253 Ser. 13-55, Class MI, IO, 3s, 2032 3,636,938 515,209 Ser. 03-W10, Class 1, IO, 1.147s, 2043 307,681 10,024 Ser. 98-W5, Class X, IO, 0.865s, 2028 434,058 19,533 Ser. 98-W2, Class X, IO, 0.436s, 2028 1,500,817 87,235 Ser. 03-W1, Class 2A, IO, zero%, 2042 676,421 53 Ser. 08-36, Class OV, PO, zero%, 2036 36,417 31,007 Government National Mortgage Association IFB Ser. 11-61, Class CS, IO, 6.508s, 2035 7,604,805 1,096,993 IFB Ser. 12-26, Class SP, IO, 6.478s, 2042 1,252,907 308,253 Ser. 10-9, Class XD, IO, 6.425s, 2040 10,286,424 2,021,899 IFB Ser. 10-85, Class SE, IO, 6.378s, 2040 4,338,151 822,774 IFB Ser. 10-55, Class SG, IO, 6.328s, 2040 1,057,908 194,549 IFB Ser. 10-50, Class LS, IO, 6.328s, 2040 8,968,072 1,636,763 IFB Ser. 13-91, Class SP, IO, 6.128s, 2042 4,640,140 899,769 IFB Ser. 12-149, Class LS, IO, 6.078s, 2042 5,245,712 906,144 IFB Ser. 10-20, Class SE, IO, 6.078s, 2040 8,600,473 1,533,464 IFB Ser. 10-26, Class QS, IO, 6.078s, 2040 1,693,099 317,168 IFB Ser. 13-37, Class S, IO, 6.058s, 2043 1,364,651 239,496 IFB Ser. 13-113, Class SL, IO, 6.058s, 2042 1,602,268 294,292 IFB Ser. 13-87, Class AS, IO, 6.028s, 2043 2,137,708 363,111 IFB Ser. 13-87, Class SA, IO, 6.028s, 2043 4,534,294 775,627 IFB Ser. 13-124, Class SC, IO, 6.028s, 2041 7,757,783 1,321,694 IFB Ser. 10-120, Class SB, IO, 6.028s, 2035 324,601 29,964 IFB Ser. 13-129, Class SN, IO, 5.978s, 2043 1,772,173 289,768 IFB Ser. 13-102, Class AS, IO, 5.978s, 2043 1,786,985 346,747 IFB Ser. 13-99, Class SL, IO, 5.978s, 2043 3,487,622 647,477 IFB Ser. 13-129, Class CS, IO, 5.978s, 2042 3,771,465 674,225 IFB Ser. 10-20, Class SC, IO, 5.978s, 2040 9,804,237 1,741,821 IFB Ser. 13-134, Class DS, IO, 5.928s, 2043 4,354,939 754,972 IFB Ser. 12-77, Class MS, IO, 5.928s, 2042 2,765,118 645,932 IFB Ser. 13-99, Class VS, IO, 5.925s, 2043 1,713,370 309,366 IFB Ser. 11-146, Class AS, IO, 5.925s, 2041 3,667,726 746,726 Ser. 13-149, Class MS, IO, 5.922s, 2039 3,437,000 555,290 IFB Ser. 12-34, Class SA, IO, 5.878s, 2042 3,601,485 785,340 IFB Ser. 10-158, Class SA, IO, 5.878s, 2040 1,928,933 346,301 IFB Ser. 10-151, Class SA, IO, 5.878s, 2040 2,949,085 529,803 IFB Ser. 11-13, Class SB, IO, 5.778s, 2041 3,626,726 643,119 IFB Ser. 10-89, Class SD, IO, 5.758s, 2040 1,360,313 230,124 IFB Ser. 11-70, Class SN, IO, 5.725s, 2041 1,610,000 397,767 32 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (17.5%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 11-70, Class SH, IO, 5.715s, 2041 $1,892,718 $467,217 IFB Ser. 10-15, Class BS, IO, 5.608s, 2040 1,322,639 206,596 IFB Ser. 10-15, Class AS, IO, 5.588s, 2040 6,520,373 1,016,526 IFB Ser. 10-31, Class SA, IO, 5.578s, 2040 10,881,111 1,841,643 IFB Ser. 10-42, Class DS, IO, 5.528s, 2040 10,139,243 1,613,661 IFB Ser. 10-37, Class SG, IO, 5.528s, 2040 552,987 89,855 IFB Ser. 10-42, Class ES, IO, 5.508s, 2040 4,950,961 792,154 IFB Ser. 10-115, Class BS, IO, 5.228s, 2040 2,107,954 322,854 Ser. 13-3, Class IT, IO, 5s, 2043 1,880,713 392,239 Ser. 11-116, Class IB, IO, 5s, 2040 3,572,874 307,527 Ser. 10-35, Class UI, IO, 5s, 2040 2,759,051 573,191 Ser. 10-20, Class UI, IO, 5s, 2040 2,822,331 599,407 Ser. 10-9, Class UI, IO, 5s, 2040 11,708,786 2,401,297 Ser. 09-121, Class UI, IO, 5s, 2039 6,045,963 1,234,888 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 317,571 58,814 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 2,472,759 505,370 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 4,667,877 971,448 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 8,746,953 1,817,057 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 6,505,342 813,428 Ser. 13-24, Class PI, IO, 4s, 2042 2,295,990 433,093 Ser. 12-106, Class QI, IO, 4s, 2042 1,354,802 247,780 Ser. 12-47, Class CI, IO, 4s, 2042 2,917,140 595,863 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 3,174,852 460,830 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 9,110,250 1,501,005 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 6,915,865 1,063,798 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 3,658,993 574,974 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 8,796,036 1,280,879 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 1,935,829 315,869 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 2,725,979 473,257 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 3,601,130 521,300 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 4,194,758 558,766 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 10,726,341 1,481,737 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.809s, 2027 115,885 869 Ser. 98-3, IO, 0.14s, 2027 69,545 1,021 Ser. 98-2, IO, 0.011s, 2027 59,250 426 Ser. 98-4, IO, zero%, 2026 90,609 2,230 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 5.997s, 2045 1,089,403 190,646 Commercial mortgage-backed securities (5.7%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 1,658,000 1,692,883 Ser. 06-1, Class B, 5.49s, 2045 255,000 234,822 Ser. 06-6, Class A2, 5.309s, 2045 206,947 208,071 FRB Ser. 05-1, Class B, 5.287s, 2042 840,000 857,060 FRB Ser. 05-5, Class D, 5.223s, 2045 426,000 420,973 Absolute Return 700 Fund 33 MORTGAGE-BACKED SECURITIES (17.5%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Banc of America Commercial Mortgage Trust FRB Ser. 05-6, Class G, 5.185s, 2047 F $443,000 $364,411 Ser. 05-4, Class C, 5.147s, 2045 495,000 450,450 Ser. 05-3, Class AJ, 4.767s, 2043 225,000 222,937 Ser. 07-1, Class XW, IO, 0.323s, 2049 3,251,895 25,602 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6 1/4s, 2051 584,000 495,933 Ser. 04-2, Class G, 5.239s, 2038 1,000,000 1,036,200 Ser. 04-4, Class XC, IO, 0.823s, 2042 3,392,620 13,557 Ser. 02-PB2, Class XC, IO, 0.403s, 2035 1,350,004 14 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW17, Class AJ, 5.887s, 2050 241,000 228,950 FRB Ser. 06-PW12, Class AJ, 5 3/4s, 2038 544,000 569,299 FRB Ser. 06-PW11, Class AJ, 5.443s, 2039 332,000 342,168 Ser. 05-PWR7, Class D, 5.304s, 2041 431,000 395,443 Ser. 05-PWR7, Class C, 5.235s, 2041 489,000 463,100 Ser. 05-PWR9, Class C, 5.055s, 2042 281,000 261,920 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.443s, 2039 1,010,000 1,007,879 FRB Ser. 06-PW11, Class C, 5.443s, 2039 200,000 192,860 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.778s, 2049 3,226,000 3,065,345 FRB Ser. 05-C3, Class B, 5.059s, 2043 770,000 702,779 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 1,486,000 1,369,349 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.119s, 2044 262,000 254,140 Commercial Mortgage Trust FRB Ser. 07-C9, Class C, 5.8s, 2049 250,000 239,375 FRB Ser. 07-C9, Class D, 5.8s, 2049 350,000 329,000 Ser. 07-C9, Class AJ, 5.65s, 2049 627,000 659,040 FRB Ser. 04-LB3A, Class E, 5.361s, 2037 693,000 700,623 FRB Ser. 05-LP5, Class D, 5.089s, 2043 359,000 375,799 Commercial Mortgage Trust 144A FRB Ser. 13-CR6, Class D, 4.176s, 2046 320,000 272,131 FRB Ser. 13-CR8, Class D, 3.971s, 2046 450,000 372,117 FRB Ser. 07-C9, Class AJFL, 0.864s, 2049 813,000 715,440 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.761s, 2039 198,689 199,043 CS First Boston Mortgage Securities Corp. Ser. 02-CP5, Class E, 5.339s, 2035 511,308 512,556 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class H, 6.326s, 2035 460,000 457,516 Ser. 03-C3, Class AX, IO, 1.322s, 2038 548,812 5 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.417s, 2044 1,171,000 1,156,166 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.444s, 2044 156,000 156,192 34 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (17.5%)* cont. Principal amount Value Commercial mortgage-backed securities cont. DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 $26,389 $26,389 GE Capital Commercial Mortgage Corp. FRB Ser. 06-C1, Class AJ, 5.28s, 2044 408,108 391,669 GE Commercial Mortgage Corporation Trust 144A FRB Ser. 04-C1, Class G, 5.157s, 2038 567,000 575,222 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class B, 4.965s, 2041 233,000 205,040 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 320,000 296,096 FRB Ser. 05-GG3, Class D, 4.986s, 2042 783,000 785,308 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.645s, 2038 299,000 303,765 Ser. 05-GG4, Class B, 4.841s, 2039 970,000 941,094 Ser. 05-GG4, Class AJ, 4.782s, 2039 313,000 313,613 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.638s, 2045 859,000 845,514 FRB Ser. GC10, Class D, 4.415s, 2046 636,000 560,062 Ser. 06-GG8, Class X, IO, 0.574s, 2039 52,880,060 951,841 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.072s, 2051 1,040,500 1,062,975 FRB Ser. 06-LDP7, Class B, 5.863s, 2045 619,000 535,656 Ser. 07-LD12, Class A2, 5.827s, 2051 15,625 15,625 FRB Ser. 04-CB9, Class B, 5.647s, 2041 800,000 821,200 Ser. 06-LDP6, Class AJ, 5.565s, 2043 1,381,000 1,407,377 Ser. 02-C3, Class D, 5.314s, 2035 42,777 42,831 Ser. 03-C1, Class D, 5.192s, 2037 2,058,982 2,084,720 FRB Ser. 05-LDP3, Class D, 5.192s, 2042 555,000 534,465 FRB Ser. 04-CBX, Class B, 5.021s, 2037 210,000 208,444 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 463,000 423,075 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 1,000,000 958,200 FRB Ser. 13-C10, Class D, 4.161s, 2047 309,000 263,423 Ser. 07-LDPX, Class X, IO, 0.302s, 2049 12,243,079 105,597 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.172s, 2051 392,000 384,904 FRB Ser. 07-CB20, Class C, 6.172s, 2051 658,000 614,658 FRB Ser. 11-C3, Class E, 5.541s, 2046 262,000 271,065 FRB Ser. 12-LC9, Class E, 4.427s, 2047 458,000 402,757 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 13-LC11, Class D, 4.243s, 2046 342,000 290,252 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.547s, 2040 162,850 159,609 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 905,000 903,552 FRB Ser. 06-C3, Class C, 5.704s, 2039 1,250,000 1,093,750 Ser. 07-C1, Class AJ, 5.484s, 2040 536,000 546,720 FRB Ser. 06-C6, Class C, 5.482s, 2039 377,000 360,035 Ser. 05-C7, Class C, 5.35s, 2040 324,000 333,396 Absolute Return 700 Fund 35 MORTGAGE-BACKED SECURITIES (17.5%)* cont. Principal amount Value Commercial mortgage-backed securities cont. LB-UBS Commercial Mortgage Trust FRB Ser. 05-C2, Class C, 5.204s, 2040 $1,150,000 $1,078,354 Ser. 07-C2, Class XW, IO, 0.538s, 2040 1,891,405 33,773 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class K, 6.087s, 2037 817,121 818,592 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.263s, 2051 328,000 342,170 FRB Ser. 05-CIP1, Class C, 5.21s, 2038 F 501,000 451,055 FRB Ser. 05-CIP1, Class B, 5.18s, 2038 265,000 254,400 Ser. 04-KEY2, Class D, 5.046s, 2039 263,000 263,289 FRB Ser. 04-BPC1, Class C, 5.011s, 2041 468,000 473,251 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 208,000 204,942 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.196s, 2049 52,024,943 603,489 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 417,000 396,150 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 295,000 283,112 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.42s, 2046 143,000 123,809 FRB Ser. 13-C11, Class E, 4.42s, 2046 750,000 579,675 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.647s, 2042 387,000 415,599 Ser. 07-HQ11, Class C, 5.558s, 2044 322,000 279,850 FRB Ser. 06-HQ8, Class D, 5.496s, 2044 274,000 254,847 Ser. 04-HQ4, Class E, 5.15s, 2040 234,000 233,415 Morgan Stanley/Bank of America Merrill Lynch Trust 144A Ser. 13-C8, Class D, 4.172s, 2048 506,000 417,956 Morgan Stanley/Bank of America/Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.083s, 2046 206,000 164,369 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 496,000 450,490 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 775,000 747,333 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.239s, 2044 569,000 562,400 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.305s, 2046 2,412,000 2,050,200 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.248s, 2044 737,000 717,212 FRB Ser. 12-C10, Class D, 4.46s, 2045 637,000 570,064 FRB Ser. 13-C12, Class D, 4.358s, 2048 538,000 467,995 FRB Ser. 13-C11, Class D, 4.184s, 2045 298,000 248,458 FRB Ser. 13-C13, Class D, 4.141s, 2045 1,425,000 1,203,234 FRB Ser. 13-C14, Class D, 4.003s, 2046 716,000 601,540 WFRBS Commercial Mortgage Trust 144A FRB Ser. 13-C15, Class D, 4.486s, 2046 773,000 646,542 36 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (17.5%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) (2.8%) Banc of America Funding Corp. FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 $335,081 $273,928 FRB Ser. 07-C, Class 07-C, 2.706s, 2036 2,565,731 2,373,302 FRB Ser. 06-G, Class 2A5, 0.453s, 2036 2,206,873 1,914,462 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 283,438 154,786 Ser. 12-RR10, Class 8A2, 4s, 2036 578,768 572,865 FRB Ser. 12-RR10, Class 9A2, 2.654s, 2035 280,000 244,860 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 11.386s, 2037 291,073 174,964 FRB Ser. 13-RR2, Class 3A2, 8.082s, 2036 490,000 453,250 FRB Ser. 11-RR6, Class 1A6, 2.813s, 2037 809,608 527,767 Ser. 09-RR7, Class 1A7, IO, 1.731s, 2046 13,843,390 462,888 Ser. 09-RR7, Class 2A7, IO, 1.572s, 2047 22,619,952 708,005 Countrywide Alternative Loan Trust Ser. 07-4CB, Class 1A5, 5 3/4s, 2037 1,393,388 1,210,575 Ser. 06-24CB, Class A11, 5 3/4s, 2036 809,879 663,696 IndyMac INDX Mortgage Loan Trust FRB Ser. 06-AR15, Class A1, 0.29s, 2036 1,030,973 767,044 Jefferies Resecuritization Trust 144A FRB Ser. 09-R7, Class 12A2, 2.616s, 2036 1,325,000 1,066,625 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 2A1, 0.998s, 2046 4,296,507 2,900,142 FRB Ser. 07-QH2, Class A1, 0.31s, 2037 3,048,464 2,306,163 WAMU Mortgage Pass-Through Certificates Ser. 04-AR8, Class X, IO, 1.678s, 2044 6,367,766 280,580 Ser. 05-AR11, Class X, IO, 1.515s, 2045 16,244,462 732,625 FRB Ser. 06-AR1, Class 2A1B, 1.218s, 2046 1,663,299 1,413,804 FRB Ser. 06-AR3, Class A1B, 1.148s, 2046 522,607 422,266 FRB Ser. 05-AR11, Class A1C3, 0.68s, 2045 1,457,313 1,202,283 FRB Ser. 2004-AR13, Class A1B2, 0.678s, 2034 713,392 642,053 FRB Ser. 05-AR13, Class A1C3, 0.66s, 2045 3,358,523 2,868,179 FRB Ser. 05-AR11, Class A1C4, 0.61s, 2045 881,047 722,459 FRB Ser. 05-AR1, Class A1B, 0.56s, 2045 235,766 198,751 FRB Ser. 05-AR13, Class A1B3, 0.53s, 2045 254,349 223,827 FRB Ser. 05-AR15, Class A1B3, 0.51s, 2045 261,610 222,369 Wells Fargo Mortgage Backed Securities Trust Ser. 05-11, Class 2A5, 5 1/2s, 2035 1,536,907 1,559,961 FRB Ser. 06-AR6, Class 7A2, 5.023s, 2036 538,065 521,923 Total mortgage-backed securities (cost $169,169,153) CORPORATE BONDS AND NOTES (12.6%)* Principal amount Value Basic materials (0.7%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $196,000 $211,364 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 85,000 92,225 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 650,000 702,000 Absolute Return 700 Fund 37 CORPORATE BONDS AND NOTES (12.6%)* cont. Principal amount Value Basic materials cont. BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Australia) $196,000 $200,174 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 1,500,000 1,582,500 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 1,215,000 1,154,250 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 605,000 623,150 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 500,000 522,500 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 265,000 347,095 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 1,000,000 1,013,428 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 (Brazil) 230,000 258,453 Capital goods (0.6%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 1,400,000 1,470,000 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,750,000 1,960,000 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 115,000 130,727 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 148,000 153,750 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 359,000 365,155 Deere & Co. sr. unsec. notes 6.95s, 2014 148,000 152,643 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 150,000 223,328 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $445,000 485,050 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 850,000 873,375 Schaeffler Holding Finance BV 144A sr. unsec. notes 6 7/8s, 2018 (Netherlands) ‡‡ EUR 245,000 353,023 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 $263,000 279,977 Communication services (2.2%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 196,000 198,842 AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 1,501,000 1,544,134 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 263,000 265,910 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 400,000 414,800 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 390,000 404,430 Comcast Corp. company guaranty sr. unsec. unsub. notes 2.85s, 2023 735,000 707,613 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Netherlands) 263,000 290,923 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 250,000 264,375 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,250,000 1,301,875 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 495,000 571,725 38 Absolute Return 700 Fund CORPORATE BONDS AND NOTES (12.6%)* cont. Principal amount Value Communication services cont. Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) $130,000 $135,200 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 1,000,000 1,055,000 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 700,000 736,750 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 1,250,000 1,396,875 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 500,000 566,250 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 1,500,000 1,569,375 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 1,120,000 974,400 Qwest Corp. sr. unsec. unsub. notes 6 1/2s, 2017 290,000 325,377 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 1,500,000 1,605,000 Telefonica Emisiones SAU company guaranty notes 6.421s, 2016 (Spain) 140,000 155,195 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 185,000 192,865 Telenet Finance V Luxembourg SCA 144A bonds 6 3/4s, 2024 (Luxembourg) EUR 115,000 162,437 Telenet Finance V Luxembourg SCA 144A bonds 6 1/4s, 2022 (Luxembourg) EUR 165,000 231,946 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 $555,000 611,455 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 607,758 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 846,000 929,712 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 540,000 889,646 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) $297,000 334,974 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 1,775,000 1,961,375 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 110,000 157,141 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $420,000 442,050 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,000,000 1,143,750 Consumer cyclicals (1.3%) Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 860,000 857,850 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,500,000 1,755,000 Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 475,000 482,125 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 163,000 163,277 Absolute Return 700 Fund 39 CORPORATE BONDS AND NOTES (12.6%)* cont. Principal amount Value Consumer cyclicals cont. DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) $500,000 $528,750 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 312,000 334,230 Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 477,000 498,465 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 163,000 180,390 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 500,000 512,500 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 391,271 541,872 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 $1,000,000 1,100,000 Navistar International Corp. sr. notes 8 1/4s, 2021 1,250,000 1,278,125 Owens Corning company guaranty sr. unsec. notes 9s, 2019 47,000 58,045 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 200,000 223,000 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,300,000 1,404,000 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 180,000 188,550 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 500,000 557,500 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 395,000 448,325 Target Corp. sr. unsec. notes 5 3/8s, 2017 263,000 299,721 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 426,000 483,049 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 337,344 355,055 21st Century Fox America, Inc. company guaranty sr. unsec. notes 4 1/2s, 2021 263,000 283,378 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 622,000 632,114 Consumer staples (0.8%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 570,000 514,425 Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 387,000 410,012 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 359,000 374,357 Coca-Cola Co. (The) sr. unsec. notes 1.8s, 2016 163,000 167,926 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 590,000 673,338 CVS Corp. sr. unsec. notes 5 3/4s, 2017 113,000 129,553 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 196,000 226,805 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 750,000 1,062,354 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 $163,000 188,443 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 1,750,000 1,894,375 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 500,000 537,500 Mondelez International, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 622,000 664,818 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 459,000 472,929 40 Absolute Return 700 Fund CORPORATE BONDS AND NOTES (12.6%)* cont. Principal amount Value Consumer staples cont. Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 $196,000 $228,030 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 263,000 273,080 Energy (1.7%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 120,000 135,633 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 148,000 154,560 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 115,000 126,111 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,000,000 1,095,000 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 445,000 488,944 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,000,000 1,042,500 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 521,000 546,101 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 1,000,000 1,041,250 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 230,000 235,772 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 518,120 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,500,000 1,561,875 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 110,000 117,150 Linn Energy LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 1,250,000 1,246,875 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 265,000 298,125 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,000,000 1,002,500 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,805,000 1,695,346 Samson Investment Co. 144A sr. unsec. notes 10 1/4s, 2020 2,500,000 2,700,000 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 459,000 478,712 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 2,000,000 2,100,000 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 196,000 231,047 Financials (2.4%) Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 196,000 202,932 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,000,000 1,107,500 American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 588,000 610,216 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 325,000 366,164 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 265,000 269,155 Absolute Return 700 Fund 41 CORPORATE BONDS AND NOTES (12.6%)* cont. Principal amount Value Financials cont. Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) $359,000 $370,638 BB&T Corp. unsec. sub. notes 5.2s, 2015 196,000 212,691 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 1.3s, 2018 717,000 704,471 Capital One Financial Corp. sr. unsec. unsub. notes 3 1/2s, 2023 289,000 278,151 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 520,000 562,250 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 218,000 282,066 Credit Suisse/New York sr. unsec. notes 5 1/2s, 2014 818,000 838,586 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 359,000 414,284 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 1,190,000 1,273,300 General Electric Capital Corp. sr. unsec. unsub. notes 6s, 2019 2,050,000 2,426,163 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 1,597,000 1,847,359 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB bonds 8 1/8s, 2038 645,000 754,650 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 435,000 505,547 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 1,000,000 1,048,750 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 700,000 721,000 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 1,759,000 1,822,215 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) 200,000 212,666 Metropolitan Life Global Funding I 144A notes 3s, 2023 260,000 250,588 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 400,000 416,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 610,000 628,300 PNC Funding Corp. bank guaranty sr. unsec. notes 3 5/8s, 2015 167,000 173,071 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 325,000 348,376 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 R 230,000 230,022 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 230,000 268,525 UBS AG/Stamford, CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 250,000 259,554 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 263,000 271,445 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 250,000 271,875 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 500,000 531,250 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,500,000 1,652,700 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 1,334,000 1,542,731 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 230,000 239,714 Health care (1.6%) Amgen, Inc. sr. unsec. notes 5.85s, 2017 196,000 224,286 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 1,969,000 1,978,844 42 Absolute Return 700 Fund CORPORATE BONDS AND NOTES (12.6%)* cont. Principal amount Value Health care cont. AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) $196,000 $228,384 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 2,000,000 2,077,500 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 175,000 189,412 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 445,000 639,683 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $525,000 585,375 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 263,000 267,640 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 50,000 53,688 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 678,625 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,390,000 1,483,825 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 565,000 598,900 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 856,000 963,000 Merck & Co., Inc. sr. unsec. notes 4s, 2015 297,000 314,000 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 263,000 272,832 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 1,080,000 1,123,200 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 622,000 662,451 Service Corp. International/US sr. notes 7s, 2017 185,000 207,431 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 728,175 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 196,000 229,556 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 2,430,000 2,587,950 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 93,000 101,416 Technology (0.3%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 133,000 133,831 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 330,000 332,063 Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 297,000 329,455 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 500,000 532,500 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 263,000 267,488 IBM Corp. sr. unsec. notes 5.7s, 2017 392,000 455,875 Oracle Corp. sr. unsec. notes 5 1/4s, 2016 359,000 394,620 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 230,000 239,407 Transportation (0.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 1,000,000 1,066,250 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 1,000,000 1,080,000 United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 196,000 198,799 Utilities and power (0.8%) AES Corp. (VA) sr. unsec. unsub. notes 9 3/4s, 2016 150,000 177,375 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 1,000,000 1,177,500 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 111,000 134,642 Absolute Return 700 Fund 43 CORPORATE BONDS AND NOTES (12.6%)* cont. Principal amount Value Utilities and power cont. Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 $160,000 $185,400 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 93,000 115,773 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 510,000 590,617 Duke Energy Carolinas, LLC sr. unsec. unsub. notes 6.3s, 2014 510,000 517,236 El Paso Corp. sr. unsec. notes 7s, 2017 465,000 524,940 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 585,000 572,569 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 230,000 267,116 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 945,000 1,091,475 Exelon Corp. sr. unsec. notes 4.9s, 2015 488,000 517,065 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 130,000 137,053 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 163,000 185,879 Kinder Morgan Energy Partners LP notes 6s, 2017 263,000 298,832 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 134,000 183,880 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 185,000 236,138 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 196,000 209,079 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 125,000 160,624 TransCanada PipeLines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 230,000 275,640 Total corporate bonds and notes (cost $122,179,616) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (10.3%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.9%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, November 1, 2043 $8,000,000 $8,666,250 U.S. Government Agency Mortgage Obligations (9.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, with due dates from August 1, 2042 to June 1, 2043 2,748,281 2,877,107 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, November 1, 2043 3,000,000 3,274,219 4s, TBA, December 1, 2043 10,000,000 10,506,640 4s, TBA, November 1, 2043 26,000,000 27,393,439 3 1/2s, with due dates from November 1, 2042 to May 1, 2043 7,850,006 8,001,488 3 1/2s, TBA, December 1, 2043 17,000,000 17,398,446 3 1/2s, TBA, November 1, 2043 17,000,000 17,444,922 3s, TBA, November 1, 2043 8,000,000 7,896,250 Total U.S. government and agency mortgage obligations (cost $103,114,935) 44 Absolute Return 700 Fund SENIOR LOANS (5.4%)* c Principal amount Value Basic materials (0.3%) AIlnex Luxembourg & CY SCA bank term loan FRN 8 1/4s, 2020 (Luxembourg) $500,000 $513,750 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) 656,746 659,619 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 340,754 342,245 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 1,165,000 1,174,466 Communication services (0.3%) Asurion Corp. bank term loan FRN 11s, 2019 1,500,000 1,558,751 Asurion, LLC/CA bank term loan FRN Ser. B2, 3 1/2s, 2020 665,333 649,887 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 987,500 991,450 Consumer cyclicals (2.5%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 1,935,450 1,945,818 American Casino & Entertainment Properties, LLC bank term loan FRN 6s, 2020 1,296,750 1,310,798 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 1,085,455 1,089,073 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 1,957,421 1,834,811 CBAC Borrower, LLC bank term loan FRN Ser. B, 8 1/4s, 2020 1,500,000 1,545,000 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 825,407 831,081 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.929s, 2019 1,617,000 1,545,448 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 6s, 2016 CAD 1,970,154 1,884,840 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 $1,496,231 1,313,254 Interactive Data Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 683,495 682,855 J.C. Penney Corp., Inc. bank term loan FRN 6s, 2018 583,538 564,694 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 574,255 573,896 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 992,500 991,259 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 83,634 83,982 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 990,000 995,363 Sabre, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 1,736,875 1,751,142 Serta Simmons Holdings, LLC bank term loan FRN 5s, 2019 718,266 722,755 Station Casinos, LLC bank term loan FRN Ser. B, 5s, 2020 1,243,750 1,253,068 Travelport, LLC bank term loan FRN 9 1/2s, 2016 625,223 646,585 Travelport, LLC bank term loan FRN 6 1/4s, 2019 1,610,963 1,637,543 TWCC Holding Corp. bank term loan FRN 7s, 2020 1,000,000 1,026,250 Van Wagner Communications, LLC bank term loan FRN Ser. B, 6 1/4s, 2018 492,525 501,144 Consumer staples (0.3%) Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 2,000,000 2,014,376 Sprouts Farmers Market, Inc. bank term loan FRN 4s, 2020 511,786 513,065 WNA Holdings, Inc. bank term loan FRN 8 1/2s, 2020 335,000 336,675 Absolute Return 700 Fund 45 SENIOR LOANS (5.4%)* c cont. Principal amount Value Consumer staples cont. WNA Holdings, Inc. bank term loan FRN 4.53s, 2020 $151,529 $152,381 WNA Holdings, Inc. bank term loan FRN 4.53s, 2020 81,941 82,402 Energy (0.6%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,500,000 1,524,375 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 411,115 406,918 Quicksilver Resources, Inc. bank term loan FRN 7s, 2019 1,325,000 1,296,291 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018‡‡ 1,050,000 1,060,500 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 397,000 396,669 Vantage Drilling Co. bank term loan FRN Ser. B, 6 1/4s, 2017 1,268,250 1,280,404 Financials (0.3%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 1,217 1,221 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 1,500,000 1,471,875 Walter Investment Management Corp. bank term loan FRN 5 3/4s, 2017 1,671,519 1,686,668 Health care (0.3%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 992,500 996,222 Kinetic Concepts, Inc. bank term loan FRN Ser. D1, 4 1/2s, 2018 1,341,458 1,350,513 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 707,454 711,430 Technology (0.4%) Avaya, Inc. bank term loan FRN Ser. B5, 8s, 2018 1,748,044 1,704,100 First Data Corp. bank term loan FRN 4.17s, 2018 1,500,000 1,501,250 Lawson Software bank term loan FRN Ser. B2, 5 1/4s, 2018 617,529 621,691 Transportation (0.3%) Air Medical Group Holdings, Inc. bank term loan FRN 8 3/8s, 2018 ‡‡ 1,575,000 1,551,375 Livingston International, Inc. bank term loan FRN 9s, 2020 (Canada) 1,466,087 1,469,752 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.704s, 2017 1,093,159 729,228 Total senior loans (cost $53,489,458) COMMODITY LINKED NOTES (1.9%)* Ω Principal amount Value UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2014 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) $18,933,000 $19,123,251 Total commodity Linked Notes (cost $18,933,000) INVESTMENT COMPANIES (1.4%)* Shares Value Ares Capital Corp. 52,255 $907,669 SPDR S&P rust 71,700 12,599,841 Total investment companies (cost $13,166,825) 46 Absolute Return 700 Fund FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.5%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $725,000 $632,563 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 3,710,000 3,515,225 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 775,000 827,313 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 220,000 233,475 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 150,000 131,250 Total foreign government and agency bonds and notes (cost $5,486,041) PURCHASED EQUITY OPTIONS Expiration date/ Contract OUTSTANDING (0.5%)* strike price amount Value Federal National Mortgage Association TBA 30 yr. 3s (Call) Dec-13/$98.52 7,000,000 $52,850 Federal National Mortgage Association TBA 30 yr. 3s (Call) Dec-13/98.59 7,000,000 49,910 SPDR S&P rust (Put) Oct-14/152.00 382,038 1,730,365 SPDR S&P rust (Put) Sep-14/150.00 272,415 1,047,438 SPDR S&P rust (Put) Aug-14/145.00 299,853 736,193 SPDR S&P rust (Put) Jul-14/147.00 299,814 711,591 SPDR S&P rust (Put) Jun-14/138.00 299,814 393,096 SPDR S&P rust (Put) May-14/145.00 299,814 424,575 Total purchased equity options outstanding (cost $8,744,574) SHORT-TERM INVESTMENTS (28.8%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.07% L 131,328,141 $131,328,141 SSgA Prime Money Market Fund 0.02% P 33,240,000 33,240,000 U.S. Treasury Bills with an effective yield of 0.13%, August 21, 2014 # ∆ § $26,000,000 25,983,594 U.S. Treasury Bills with an effective yield of 0.10%, May 1, 2014 # ∆ § 20,000,000 19,991,960 U.S. Treasury Bills with an effective yield of 0.11%, April 3, 2014 15,000,000 14,996,340 U.S. Treasury Bills with an effective yield of 0.10%, March 6, 2014 18,250,000 18,246,514 U.S. Treasury Bills with an effective yield of 0.10%, February 6, 2014 18,250,000 18,247,792 U.S. Treasury Bills with an effective yield of 0.09%, December 19, 2013 18,250,000 18,247,688 U.S. Treasury Bills with an effective yield of 0.12%, December 12, 2013 7,500,000 7,498,932 Total short-term investments (cost $287,757,783) TOTAL INVESTMENTS Total investments (cost $1,040,763,099) Absolute Return 700 Fund 47 Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2012 through October 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,000,176,922. Ω The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † Non-income-producing security. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. 48 Absolute Return 700 Fund At the close of the reporting period, the fund maintained liquid assets totaling $513,162,146 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $271,641,056) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Brazilian Real Buy 1/3/14 $1,417,894 $1,450,090 $(32,196) British Pound Buy 12/18/13 99,859 96,877 2,982 Canadian Dollar Sell 1/16/14 409,520 413,461 3,941 Chilean Peso Buy 1/16/14 3,553,225 3,635,847 (82,622) Euro Buy 12/18/13 1,417,598 1,411,496 6,102 Euro Sell 12/18/13 1,417,598 1,437,810 20,212 Japanese Yen Sell 11/20/13 2,853,980 2,826,919 (27,061) Singapore Dollar Sell 11/20/13 1,940,928 1,889,010 (51,918) Swiss Franc Sell 12/18/13 1,436,573 1,391,080 (45,493) Barclays Bank PLC Australian Dollar Buy 1/16/14 1,421,849 1,448,255 (26,406) Brazilian Real Buy 1/3/14 4,365,733 4,457,666 (91,933) British Pound Buy 12/18/13 2,841,727 2,847,740 (6,013) British Pound Sell 12/18/13 2,841,727 2,834,839 (6,888) Canadian Dollar Sell 1/16/14 3,219,203 3,231,067 11,864 Czech Koruna Sell 12/18/13 1,475,679 1,497,571 21,892 Euro Sell 12/18/13 3,569,250 3,625,807 56,557 Hungarian Forint Buy 12/18/13 1,284,326 1,272,411 11,915 Japanese Yen Sell 11/20/13 4,345,116 4,261,169 (83,947) Mexican Peso Sell 1/16/14 623,710 647,459 23,749 Norwegian Krone Buy 12/18/13 1,538,746 1,537,537 1,209 Polish Zloty Buy 12/18/13 5,231,211 5,297,344 (66,133) Singapore Dollar Sell 11/20/13 4,471,380 4,456,842 (14,538) Swiss Franc Sell 12/18/13 1,486,737 1,439,776 (46,961) Turkish Lira Buy 12/18/13 876,362 890,617 (14,255) Citibank, N.A. Brazilian Real Buy 1/3/14 3,473,823 3,565,619 (91,796) British Pound Sell 12/18/13 1,473,838 1,477,687 3,849 Canadian Dollar Sell 1/16/14 1,492,670 1,489,941 (2,729) Euro Buy 12/18/13 2,915,308 2,883,414 31,894 Euro Sell 12/18/13 2,915,308 2,920,863 5,555 Japanese Yen Sell 11/20/13 3,028,682 2,974,289 (54,393) New Taiwan Dollar Sell 11/20/13 2,731,986 2,738,716 6,730 Swiss Franc Sell 12/18/13 2,801,042 2,712,995 (88,047) Absolute Return 700 Fund 49 FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $271,641,056) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Buy 12/18/13 $1,618,257 $1,595,572 $22,685 Canadian Dollar Sell 1/16/14 1,561,977 1,578,019 16,042 Czech Koruna Sell 12/18/13 1,475,679 1,483,601 7,922 Euro Sell 12/18/13 1,550,802 1,708,560 157,758 Japanese Yen Sell 11/20/13 3,113,584 3,036,931 (76,653) Mexican Peso Sell 1/16/14 1,777,999 1,792,879 14,880 New Zealand Dollar Buy 1/16/14 1,440,626 1,485,469 (44,843) Norwegian Krone Buy 12/18/13 1,502,571 1,519,833 (17,262) Singapore Dollar Sell 11/20/13 3,722,218 3,726,930 4,712 South Korean Won Buy 11/20/13 3,206,757 3,184,525 22,232 Swedish Krona Buy 12/18/13 1,400,037 1,368,760 31,277 Swiss Franc Sell 12/18/13 1,403,277 1,358,827 (44,450) Deutsche Bank AG Australian Dollar Buy 1/16/14 502,482 532,101 (29,619) British Pound Buy 12/18/13 73,572 71,359 2,213 British Pound Sell 12/18/13 73,572 74,141 569 Canadian Dollar Buy 1/16/14 1,469,888 1,488,551 (18,663) Canadian Dollar Sell 1/16/14 1,469,888 1,480,424 10,536 Euro Sell 12/18/13 1,766,158 1,717,975 (48,183) Japanese Yen Sell 11/20/13 3,850,555 3,831,049 (19,506) Norwegian Krone Buy 12/18/13 1,470,169 1,520,745 (50,576) Polish Zloty Buy 12/18/13 2,259,487 2,300,807 (41,320) Swiss Franc Sell 12/18/13 1,427,643 1,378,184 (49,459) Goldman Sachs International Australian Dollar Buy 1/16/14 1,186,693 1,175,298 11,395 British Pound Buy 12/18/13 61,069 114,000 (52,931) Canadian Dollar Sell 1/16/14 674,684 667,424 (7,260) Chilean Peso Buy 1/16/14 3,553,225 3,636,358 (83,133) Euro Buy 12/18/13 2,174,464 2,137,522 36,942 Euro Sell 12/18/13 2,174,464 2,136,879 (37,585) Japanese Yen Sell 11/20/13 2,425,093 2,377,555 (47,538) HSBC Bank USA, National Association British Pound Buy 12/18/13 1,504,613 1,503,049 1,564 Canadian Dollar Sell 1/16/14 267,365 270,116 2,751 Chinese Yuan (Offshore) Buy 11/20/13 142,077 175,019 (32,942) Euro Buy 12/18/13 1,420,449 1,387,714 32,735 Euro Sell 12/18/13 1,420,449 1,396,807 (23,642) Japanese Yen Sell 11/20/13 841,825 827,697 (14,128) New Taiwan Dollar Sell 11/20/13 2,731,983 2,731,744 (239) Swedish Krona Buy 12/18/13 1,375,850 1,396,803 (20,953) Swedish Krona Sell 12/18/13 1,375,850 1,391,759 15,909 50 Absolute Return 700 Fund FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $271,641,056) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. Australian Dollar Buy 1/16/14 $1,410,750 $1,405,828 $4,922 Brazilian Real Buy 1/3/14 3,258,664 3,343,857 (85,193) British Pound Buy 12/18/13 204,046 240,332 (36,286) Czech Koruna Buy 12/18/13 850,035 838,640 11,395 Czech Koruna Sell 12/18/13 850,035 824,813 (25,222) Euro Sell 12/18/13 371,780 414,366 42,586 Hungarian Forint Buy 12/18/13 1,618,434 1,641,227 (22,793) Japanese Yen Sell 11/20/13 2,359,110 2,359,492 382 Malaysian Ringgit Buy 11/20/13 3,489,101 3,456,109 32,992 Malaysian Ringgit Sell 11/20/13 3,489,101 3,340,262 (148,839) Mexican Peso Sell 1/16/14 838,952 852,498 13,546 New Taiwan Dollar Sell 11/20/13 4,849,676 4,843,387 (6,289) New Zealand Dollar Buy 1/16/14 1,440,626 1,485,407 (44,781) Norwegian Krone Buy 12/18/13 1,874,918 1,887,275 (12,357) Polish Zloty Buy 12/18/13 4,207,827 4,235,491 (27,664) Singapore Dollar Sell 11/20/13 3,726,808 3,706,121 (20,687) South Korean Won Buy 11/20/13 4,589,516 4,574,596 14,920 Swiss Franc Buy 12/18/13 1,431,391 1,425,826 5,565 Swiss Franc Sell 12/18/13 1,443,629 1,401,582 (42,047) Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/16/14 2,856,491 2,847,773 8,718 Australian Dollar Sell 1/16/14 2,856,491 2,881,205 24,714 Brazilian Real Buy 1/3/14 3,473,779 3,553,646 (79,867) Canadian Dollar Sell 1/16/14 1,467,973 1,485,935 17,962 Euro Sell 12/18/13 126,009 34,688 (91,321) Hungarian Forint Buy 12/18/13 1,284,325 1,272,589 11,736 Japanese Yen Sell 11/20/13 2,418,443 2,394,095 (24,348) Mexican Peso Sell 1/16/14 635,080 642,593 7,513 Swedish Krona Buy 12/18/13 162,111 157,476 4,635 State Street Bank and Trust Co. Australian Dollar Buy 1/16/14 1,405,388 1,393,950 11,438 Brazilian Real Buy 1/3/14 4,295,966 4,396,370 (100,404) British Pound Buy 12/18/13 1,495,317 1,514,198 (18,881) Czech Koruna Buy 12/18/13 850,035 838,683 11,352 Czech Koruna Sell 12/18/13 850,035 825,406 (24,629) Euro Sell 12/18/13 2,045,467 2,086,060 40,593 Japanese Yen Sell 11/20/13 3,497,263 3,452,354 (44,909) Mexican Peso Buy 1/16/14 817,560 811,775 5,785 Mexican Peso Sell 1/16/14 817,560 828,099 10,539 New Taiwan Dollar Sell 11/20/13 4,849,679 4,842,979 (6,700) New Zealand Dollar Buy 1/16/14 1,440,626 1,474,627 (34,001) Norwegian Krone Buy 12/18/13 725,810 697,706 28,104 Absolute Return 700 Fund 51 FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $271,641,056) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Polish Zloty Buy 12/18/13 $2,971,724 $2,995,967 $(24,243) Singapore Dollar Sell 11/20/13 4,245,166 4,188,784 (56,382) South Korean Won Buy 11/20/13 5,446,360 5,407,658 38,702 Swedish Krona Buy 12/18/13 1,470,718 1,484,160 (13,442) Swiss Franc Sell 12/18/13 658,971 582,084 (76,887) UBS AG Australian Dollar Buy 1/16/14 1,411,126 1,400,464 10,662 Australian Dollar Sell 1/16/14 1,411,126 1,398,189 (12,937) British Pound Buy 12/18/13 1,448,514 1,461,872 (13,358) Canadian Dollar Sell 1/16/14 1,380,671 1,384,582 3,911 Czech Koruna Sell 12/18/13 2,951,357 2,971,113 19,756 Euro Sell 12/18/13 3,864,311 4,004,836 140,525 Hungarian Forint Buy 12/18/13 1,618,433 1,657,859 (39,426) Japanese Yen Sell 11/20/13 3,449,695 3,375,773 (73,922) Mexican Peso Sell 1/16/14 1,985,255 1,998,962 13,707 New Zealand Dollar Buy 1/16/14 1,440,626 1,474,694 (34,068) Norwegian Krone Buy 12/18/13 1,833,863 1,864,837 (30,974) Singapore Dollar Sell 11/20/13 4,050,832 4,004,142 (46,690) Swedish Krona Buy 12/18/13 1,472,229 1,464,321 7,908 Swiss Franc Sell 12/18/13 607,595 478,374 (129,221) Turkish Lira Buy 12/18/13 1,254,118 1,274,139 (20,021) Turkish Lira Sell 12/18/13 1,254,118 1,249,444 (4,674) WestPac Banking Corp. Australian Dollar Buy 1/16/14 709,984 733,619 (23,635) Euro Buy 12/18/13 2,910,692 2,871,502 39,190 Euro Sell 12/18/13 2,910,692 2,894,951 (15,741) Japanese Yen Sell 11/20/13 1,703,324 1,686,214 (17,110) Total FUTURES CONTRACTS OUTSTANDING at 10/31/13 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bund 10 yr (Short) 513 $98,906,605 Dec-13 $(1,447,054) FTSE 100 Index (Short) 279 30,010,366 Dec-13 (785,474) S&P 500 Index E-Mini (Short) 232 20,311,600 Dec-13 (709,144) S&P Mid Cap 400 Index E-Mini (Long) 356 45,795,840 Dec-13 1,959,397 U.K. Gilt 10 yr (Long) 554 $98,830,384 Dec-13 900,774 U.S. Treasury Note 5 yr (Short) 121 14,724,188 Dec-13 (93,285) U.S. Treasury Note 10 yr (Long) 636 81,000,563 Dec-13 (69,943) Total 52 Absolute Return 700 Fund WRITTEN EQUITY OPTIONS OUTSTANDING at 10/31/13 (premiums $642,292) Expiration date/ Contract strike price amount Value SPDR S&P rust (Call) Dec-13/$182.00 148,977 $62,570 SPDR S&P rust (Call) Nov-13/181.00 706,045 268,298 SPDR S&P rust (Call) Nov-13/181.00 209,671 50,321 SPDR S&P rust (Call) Nov-13/179.00 295,824 105,668 SPDR S&P rust (Call) Nov-13/180.00 505,495 98,167 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 10/31/13 Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Credit Suisse International (2.70625)/3 month USD-LIBOR-BBA/ Dec-23 (Written) Dec-13/2.70625 $6,300,000 $3,402 (2.7165)/3 month USD-LIBOR-BBA/ Dec-23 (Written) Dec-13/2.7165 6,300,000 378 Total TBA SALE COMMITMENTS OUTSTANDING at 10/31/13 (proceeds receivable $28,021,192) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, November 1, 2043 $10,000,000 11/13/13 $10,535,938 Federal National Mortgage Association, 3 1/2s, November 1, 2043 17,000,000 11/13/13 17,444,922 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC GBP 1,320,000 $— 8/15/31 3.6% 6 month GBP- $(161,867) LIBOR-BBA Goldman Sachs International GBP 1,320,000 — 9/23/31 6 month GBP- 3.1175% 6,713 LIBOR-BBA Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $339,527,800 E $211,068 12/18/15 3 month USD- 0.75% $(1,737,822) LIBOR-BBA 59,720,400 E 1,049,888 12/18/18 3 month USD- 2.05% (499,259) LIBOR-BBA Absolute Return 700 Fund 53 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $3,344,600 E $(45,600) 12/18/43 3 month USD- 3.85% $109,154 LIBOR-BBA 20,413,400 E 495,813 12/18/23 3 month USD- 3.15% (275,813) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,224,053 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(17,143) USD-LIBOR) 4.00% 30 year Fannie Mae pools 541,947 — 1/12/41 4.00% (1 month Synthetic TRS Index (7,590) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,893,802 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 73,581 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,818,594 — 1/12/41 4.50% (1 month Synthetic TRS Index (34,366) USD-LIBOR) 4.50% 30 year Fannie Mae pools 858,358 — 1/12/40 (4.00%) 1 month Synthetic TRS Index 17,385 USD-LIBOR 4.00% 30 year Fannie Mae pools 11,660,000 — 7/19/23 (2.585%) USA Non Revised (120,798) Consumer Price Index-Urban (CPI-U) baskets 1,150,301 — 3/14/14 (3 month USD- A basket 5,448,884 LIBOR-BBA plus (MLTRFCF2) of 0.10%) common stocks units 30,445 — 3/14/14 3 month USD- Russell 1000 Total (5,501,716) LIBOR-BBA minus Return Index 0.07% Barclays Bank PLC $449,416 — 1/12/40 5.00% (1 month Synthetic MBX Index 998 USD-LIBOR) 5.00% 30 year Fannie Mae pools 821,580 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,223) USD-LIBOR 6.50% 30 year Fannie Mae pools 835,483 — 1/12/42 4.00% (1 month Synthetic TRS Index (11,179) USD-LIBOR) 4.00% 30 year Fannie Mae pools 54 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,859,346 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(16,347) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,453,429 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,228 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,285,339 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,255 USD-LIBOR) 5.00% 30 year Fannie Mae pools 27,157,348 — 1/12/41 4.00% (1 month Synthetic TRS Index (380,334) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,713,871 — 1/12/41 4.00% (1 month Synthetic TRS Index (24,002) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,722,913 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (41,524) USD-LIBOR 6.50% 30 year Fannie Mae pools 703,776 — 1/12/40 4.00% (1 month Synthetic MBX Index 5,813 USD-LIBOR) 4.00% 30 year Fannie Mae pools 506,438 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,283 USD-LIBOR) 5.00% 30 year Fannie Mae pools 725,875 — 1/12/41 4.00% (1 month Synthetic TRS Index (10,166) USD-LIBOR) 4.00% 30 year Fannie Mae pools 422,702 — 1/12/39 6.00% (1 month Synthetic TRS Index (3,952) USD-LIBOR) 6.00% 30 year Fannie Mae pools 4,159,963 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (36,574) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,231,794 — 1/12/41 5.00% (1 month Synthetic MBX Index 10,718 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,244,815 — 1/12/40 4.00% (1 month Synthetic MBX Index 10,282 USD-LIBOR) 4.00% 30 year Fannie Mae pools 145,364 — 1/12/40 4.00% (1 month Synthetic TRS Index (2,944) USD-LIBOR) 4.00% 30 year Fannie Mae pools 55,670 — 1/12/38 6.50% (1 month Synthetic TRS Index (271) USD-LIBOR) 6.50% 30 year Fannie Mae pools 305,522 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,686) USD-LIBOR 6.50% 30 year Fannie Mae pools Absolute Return 700 Fund 55 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $291,202 $— 1/12/41 5.00% (1 month Synthetic MBX Index $738 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,353,140 — 1/12/41 4.50% (1 month Synthetic TRS Index (25,570) USD-LIBOR) 4.50% 30 year Fannie Mae pools 5,955,758 — 1/12/41 3.50% (1 month Synthetic MBX Index 83,003 USD-LIBOR) 3.50% 30 year Fannie Mae pools 853,009 — 1/12/41 3.50% (1 month Synthetic MBX Index 11,888 USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,038,627 — 1/12/41 5.00% (1 month Synthetic MBX Index 7,696 USD-LIBOR) 5.00% 30 year Fannie Mae pools 7,093,989 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (62,370) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,609,111 — 1/12/40 4.00% (1 month Synthetic MBX Index 38,072 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,755,822 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (15,437) USD-LIBOR 6.50% 30 year Fannie Mae pools 7,865,648 — 1/12/40 4.50% (1 month Synthetic MBX Index 30,158 USD-LIBOR) 4.50% 30 year Fannie Mae pools 5,251,280 — 1/12/41 4.00% (1 month Synthetic TRS Index (73,543) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,211,578 — 1/12/40 4.50% (1 month Synthetic MBX Index 19,982 USD-LIBOR) 4.50% 30 year Fannie Mae pools 405,501 — 1/12/40 5.00% (1 month Synthetic MBX Index 900 USD-LIBOR) 5.00% 30 year Fannie Mae pools 11,106 — 1/12/40 4.50% (1 month Synthetic MBX Index 43 USD-LIBOR) 4.50% 30 year Fannie Mae pools 14,962,198 — 1/12/41 5.00% (1 month Synthetic MBX Index 37,896 USD-LIBOR) 5.00% 30 year Fannie Mae pools 393,460 — 1/12/40 5.00% (1 month Synthetic MBX Index 874 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,276,709 — 1/12/40 5.00% (1 month Synthetic MBX Index 2,835 USD-LIBOR) 5.00% 30 year Fannie Mae pools 56 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $925,393 $— 1/12/40 5.00% (1 month Synthetic MBX Index $2,055 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,039,719 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 38,544 USD-LIBOR 4.50% 30 year Fannie Mae pools 177,855 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (405) USD-LIBOR 6.00% 30 year Fannie Mae pools 188,171 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,654) USD-LIBOR 6.50% 30 year Fannie Mae pools 5,364,017 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (47,160) USD-LIBOR 6.50% 30 year Fannie Mae pools 6,173,294 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (14,073) USD-LIBOR 6.00% 30 year Fannie Mae pools 3,831,475 — 1/12/38 6.50% (1 month Synthetic MBX Index 33,686 USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,409,496 — 1/12/39 6.00% (1 month Synthetic MBX Index 10,052 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,286,778 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 43,213 USD-LIBOR 4.50% 30 year Fannie Mae pools 351,707 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 6,646 USD-LIBOR 4.50% 30 year Fannie Mae pools 2,626,132 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 36,778 USD-LIBOR 4.00% 30 year Fannie Mae pools 810,191 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,127) USD-LIBOR 5.50% 30 year Fannie Mae pools 405,096 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (564) USD-LIBOR 5.50% 30 year Fannie Mae pools 405,096 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (564) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,818,594 — 1/12/41 4.50% (1 month Synthetic TRS Index (34,366) USD-LIBOR) 4.50% 30 year Fannie Mae pools 812,965 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,131) USD-LIBOR 5.50% 30 year Fannie Mae pools Absolute Return 700 Fund 57 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $2,111,586 $— 1/12/39 (5.50%) 1 month Synthetic MBX Index $(2,938) USD-LIBOR 5.50% 30 year Fannie Mae pools 812,965 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,131) USD-LIBOR 5.50% 30 year Fannie Mae pools 270,533 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,379) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,142,014 — 1/12/41 4.00% (1 month Synthetic TRS Index (44,003) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,404,702 — 1/12/41 5.00% (1 month Synthetic TRS Index (22,883) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 890,481 — 1/12/41 5.00% (1 month Synthetic TRS Index (14,506) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 551,448 — 1/12/41 4.50% (1 month Synthetic TRS Index (10,421) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,315,995 — 1/12/38 6.50% (1 month Synthetic TRS Index (6,407) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,946,775 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 41,269 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,623,277 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,259) USD-LIBOR 5.50% 30 year Fannie Mae pools 957,208 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (8,416) USD-LIBOR 6.50% 30 year Fannie Mae pools 11,760,000 — 7/19/23 (2.569%) USA Non Revised (93,810) Consumer Price Index-Urban (CPI-U) 1,956,321 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 27,398 USD-LIBOR 4.00% 30 year Fannie Mae pools 4,233,313 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 78,877 USD-LIBOR 5.00% 30 year Fannie Mae pools 942,284 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 17,806 USD-LIBOR 4.50% 30 year Fannie Mae pools 2,291,226 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 32,088 USD-LIBOR 4.00% 30 year Fannie Mae pools 58 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,195,758 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(10,513) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,258,161 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (11,062) USD-LIBOR 6.50% 30 year Fannie Mae pools units 132,855 — 10/29/14 (0.15%) Barclay’s EX-US (80,072) Q-MA USD Excess Return Index units 385,106 — 10/29/14 (0.10%) Barclay’s Q-MA US (139,447) Excess Return Index Citibank, N.A. $1,695,047 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,293 USD-LIBOR) 5.00% 30 year Fannie Mae pools 803,717 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,036 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,242,741 — 1/12/41 4.00% (1 month Synthetic TRS Index (17,404) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,741,530 — 1/12/41 (3.50%) 1 month Synthetic TRS Index 29,692 USD-LIBOR 3.50% 30 year Fannie Mae pools 2,327,126 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 32,591 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,524,738 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 47,710 USD-LIBOR 4.50% 30 year Fannie Mae pools 4,396,737 — 1/12/40 (4.00%) 1 month Synthetic TRS Index 89,050 USD-LIBOR 4.00% 30 year Fannie Mae pools baskets 527 — 2/13/14 (3 month USD- A basket 3,410,677 LIBOR-BBA plus (CGPUTQL2) of 0.10%) common stocks baskets 417,523 — 9/25/14 3 month USD- A basket (3,789,538) LIBOR-BBA minus (CGPUTS19) of 0.70% common stocks units 11,330 — 2/13/14 3 month USD- Russell 1000 Total (2,399,713) LIBOR-BBA minus Return Index 0.15% units 707 — 2/13/14 3 month USD- Russell 1000 Total (149,787) LIBOR-BBA minus Return Index 0.15% Absolute Return 700 Fund 59 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International $1,012,876 $— 1/12/41 5.00% (1 month Synthetic MBX Index $2,565 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,404,553 — 1/12/41 4.50% (1 month Synthetic TRS Index (26,542) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,818,594 — 1/12/41 4.50% (1 month Synthetic TRS Index (34,366) USD-LIBOR) 4.50% 30 year Fannie Mae pools 551,448 — 1/12/41 4.50% (1 month Synthetic TRS Index (10,421) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,728,713 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 52,220 USD-LIBOR 4.00% 30 year Fannie Mae pools 3,114,966 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 43,625 USD-LIBOR 4.00% 30 year Fannie Mae pools 3,247,256 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 45,477 USD-LIBOR 4.00% 30 year Fannie Mae pools 4,438,359 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 62,158 USD-LIBOR 4.00% 30 year Fannie Mae pools 3,278,238 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 45,911 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,591,215 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 36,289 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,476,629 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 34,685 USD-LIBOR 4.00% 30 year Fannie Mae pools 3,167,587 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 44,361 USD-LIBOR 4.00% 30 year Fannie Mae pools 11,560,000 — 7/19/23 (2.57%) USA Non Revised (92,237) Consumer Price Index-Urban (CPI-U) 2,130,717 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 40,264 USD-LIBOR 4.50% 30 year Fannie Mae pools 2,271,764 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 42,929 USD-LIBOR 4.50% 30 year Fannie Mae pools 2,936,504 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 55,491 USD-LIBOR 4.50% 30 year Fannie Mae pools 60 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $2,520,643 $— 1/12/41 (4.50%) 1 month Synthetic TRS Index $47,632 USD-LIBOR 4.50% 30 year Fannie Mae pools 942,284 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 17,806 USD-LIBOR 4.50% 30 year Fannie Mae pools 931,819 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 17,609 USD-LIBOR 4.50% 30 year Fannie Mae pools 795,216 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 11,137 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,685,431 9,231 1/12/41 5.00% (1 month Synthetic TRS Index (35,625) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 2,683,614 419 1/12/41 (5.00%) 1 month Synthetic TRS Index 51,531 USD-LIBOR 5.00% 30 year Fannie Mae pools Goldman Sachs International 403,876 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,966) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,415,551 — 1/12/38 6.50% (1 month Synthetic TRS Index (6,891) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,091,993 — 1/12/38 6.50% (1 month Synthetic TRS Index (5,316) USD-LIBOR) 6.50% 30 year Fannie Mae pools 371,458 — 1/12/39 6.00% (1 month Synthetic TRS Index (3,473) USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,673,830 — 1/12/39 6.00% (1 month Synthetic TRS Index (34,348) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,969,604 — 1/12/38 6.50% (1 month Synthetic TRS Index (9,589) USD-LIBOR) 6.50% 30 year Fannie Mae pools 103,767 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,453) USD-LIBOR) 4.00% 30 year Fannie Mae pools 999,799 — 1/12/41 4.00% (1 month Synthetic TRS Index (14,002) USD-LIBOR) 4.00% 30 year Fannie Mae pools 982,778 — 1/12/41 4.50% (1 month Synthetic TRS Index (18,572) USD-LIBOR) 4.50% 30 year Fannie Mae pools Absolute Return 700 Fund 61 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $2,074,094 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(27,753) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,074,094 — 1/12/42 4.00% (1 month Synthetic TRS Index (27,753) USD-LIBOR) 4.00% 30 year Fannie Mae pools 279,826 — 1/12/41 4.00% (1 month Synthetic TRS Index (3,919) USD-LIBOR) 4.00% 30 year Fannie Mae pools 960,948 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,458) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,682,552 — 1/12/41 4.50% (1 month Synthetic TRS Index (31,795) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,964,278 — 1/12/41 4.00% (1 month Synthetic TRS Index (55,519) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,459,607 — 1/12/41 4.50% (1 month Synthetic TRS Index (27,582) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,448,136 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (12,732) USD-LIBOR 6.50% 30 year Fannie Mae pools 544,073 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,783) USD-LIBOR 6.50% 30 year Fannie Mae pools 5,337,834 — 1/12/41 4.00% (1 month Synthetic TRS Index (74,755) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,804,169 — 1/12/41 4.50% (1 month Synthetic TRS Index (71,887) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,429,123 — 1/12/41 4.50% (1 month Synthetic TRS Index (27,006) USD-LIBOR) 4.50% 30 year Fannie Mae pools 487,851 — 1/12/41 4.00% (1 month Synthetic TRS Index (6,832) USD-LIBOR) 4.00% 30 year Fannie Mae pools 374,957 — 1/12/39 6.00% (1 month Synthetic TRS Index (3,506) USD-LIBOR) 6.00% 30 year Fannie Mae pools 676,673 — 1/12/39 6.00% (1 month Synthetic TRS Index (6,327) USD-LIBOR) 6.00% 30 year Fannie Mae pools 83,565 — 1/12/38 6.50% (1 month Synthetic TRS Index (407) USD-LIBOR) 6.50% 30 year Fannie Mae pools 62 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,118,820 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(21,142) USD-LIBOR) 4.50% 30 year Fannie Mae pools 5,688,352 — 1/12/40 4.00% (1 month Synthetic TRS Index (115,209) USD-LIBOR) 4.00% 30 year Fannie Mae pools 711,294 — 1/12/39 6.00% (1 month Synthetic TRS Index (6,650) USD-LIBOR) 6.00% 30 year Fannie Mae pools 424,951 — 1/12/39 6.00% (1 month Synthetic TRS Index (3,973) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,422,712 — 1/12/39 6.00% (1 month Synthetic TRS Index (13,302) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,277,611 — 1/12/41 4.50% (1 month Synthetic TRS Index (24,143) USD-LIBOR) 4.50% 30 year Fannie Mae pools 308,889 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,504) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,938,706 — 1/12/41 4.00% (1 month Synthetic TRS Index (55,161) USD-LIBOR) 4.00% 30 year Fannie Mae pools 187,862 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,631) USD-LIBOR) 4.00% 30 year Fannie Mae pools 419,493 — 1/12/41 4.00% (1 month Synthetic TRS Index (5,875) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,983,792 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (17,441) USD-LIBOR 6.50% 30 year Fannie Mae pools 203,682 — 1/12/38 6.50% (1 month Synthetic TRS Index (992) USD-LIBOR) 6.50% 30 year Fannie Mae pools 308,288 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,501) USD-LIBOR) 6.50% 30 year Fannie Mae pools 102,923 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (905) USD-LIBOR 6.50% 30 year Fannie Mae pools 274,381 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,412) USD-LIBOR 6.50% 30 year Fannie Mae pools 299,150 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,456) USD-LIBOR) 6.50% 30 year Fannie Mae pools Absolute Return 700 Fund 63 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $598,420 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(2,913) USD-LIBOR) 6.50% 30 year Fannie Mae pools 405,319 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,973) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,806,818 — 1/12/41 4.00% (1 month Synthetic TRS Index (25,304) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,462,077 — 1/12/41 4.00% (1 month Synthetic TRS Index (20,476) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,801,699 — 1/12/41 4.00% (1 month Synthetic TRS Index (39,237) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,082,217 — 1/12/41 4.00% (1 month Synthetic TRS Index (29,161) USD-LIBOR) 4.00% 30 year Fannie Mae pools 232,779 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,133) USD-LIBOR) 6.50% 30 year Fannie Mae pools 942,752 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,203) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,551,299 — 1/12/38 6.50% (1 month Synthetic TRS Index (7,552) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,386,387 — 1/12/42 4.00% (1 month Synthetic TRS Index (45,312) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,265,452 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 45,732 USD-LIBOR 4.00% 30 year Fannie Mae pools 3,137,325 — 1/12/42 4.00% (1 month Synthetic TRS Index (41,980) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,386,354 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 26,198 USD-LIBOR 4.50% 30 year Fannie Mae pools 831,608 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 11,647 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,741,530 — 1/12/41 3.50% (1 month Synthetic TRS Index (29,692) USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,807,777 — 1/12/38 (6.50%) 1 month Synthetic TRS Index 13,669 USD-LIBOR 6.50% 30 year Fannie Mae pools 64 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $2,669,195 $— 1/12/39 6.00% (1 month Synthetic TRS Index $(24,956) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,677,970 — 1/12/41 4.00% (1 month Synthetic TRS Index (23,500) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,640,238 — 1/12/41 4.50% (1 month Synthetic TRS Index (30,995) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,512,328 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 49,190 USD-LIBOR 4.00% 30 year Fannie Mae pools 3,434,263 — 1/12/41 4.50% (1 month Synthetic TRS Index (64,897) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,818,594 — 1/12/41 4.50% (1 month Synthetic TRS Index (34,366) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,752,722 — 1/12/41 4.00% (1 month Synthetic TRS Index (24,547) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,435,811 — 1/12/41 4.00% (1 month Synthetic TRS Index (34,113) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,102,440 — 1/12/41 4.50% (1 month Synthetic TRS Index (20,833) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,360,769 — 1/12/41 4.00% (1 month Synthetic TRS Index (19,057) USD-LIBOR) 4.00% 30 year Fannie Mae pools 11,560,000 — 7/19/23 (2.58%) USA Non Revised (88,087) Consumer Price Index-Urban (CPI-U) 2,295,423 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 43,376 USD-LIBOR 4.50% 30 year Fannie Mae pools 710,694 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 13,430 USD-LIBOR 4.50% 30 year Fannie Mae pools 4,922,276 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 68,936 USD-LIBOR 4.00% 30 year Fannie Mae pools 4,922,276 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 68,936 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,984,278 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 56,394 USD-LIBOR 4.50% 30 year Fannie Mae pools Absolute Return 700 Fund 65 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. $1,504,370 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(21,068) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,218,985 — 1/12/41 4.50% (1 month Synthetic TRS Index (41,932) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,543,209 — 1/12/39 (6.00%) 1 month Synthetic TRS Index 23,778 USD-LIBOR 6.00% 30 year Fannie Mae pools 407,198 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 5,703 USD-LIBOR 4.00% 30 year Fannie Mae pools UBS AG baskets 808,464 — 5/19/14 (3 month USD- A basket (662,133) LIBOR-BBA plus (UBSEMBSK) of 0.90%) common stocks shares 466,462 — 7/18/14 1 month USD- Vanguard Index 287,819 LIBOR-BBA minus Funds — MSCI 0.45% Emerging Markets ETF units 112,580 — 5/19/14 3 month USD- MSCI Emerging (4,256,376) LIBOR-BBA plus Markets TR Net USD 0.20% units 73,244 — 5/19/14 3 month USD- MSCI Emerging (202,652) LIBOR-BBA plus Markets TR Net USD 0.10% Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB–/P $4,785 $70,000 5/11/63 300 bp $773 BBB Index CMBX NA BBB–/P 9,522 158,000 5/11/63 300 bp 466 BBB Index CMBX NA BBB–/P 19,446 315,000 5/11/63 300 bp 1,392 BBB Index CMBX NA BBB–/P 18,582 326,000 5/11/63 300 bp (103) BBB Index Barclays Bank PLC CMBX NA BBB–/P 31,594 285,000 5/11/63 300 bp 15,260 BBB Index 66 Absolute Return 700 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International CMBX NA BBB–/P $1,293 $44,000 5/11/63 300 bp $(1,229) BBB Index CMBX NA BBB–/P 2,813 147,000 5/11/63 300 bp (5,613) BBB Index CMBX NA BBB–/P 18,212 149,000 5/11/63 300 bp 9,672 BBB Index CMBX NA BBB–/P 14,452 149,000 5/11/63 300 bp 5,912 BBB Index CMBX NA BBB–/P 1,288 166,000 5/11/63 300 bp (8,227) BBB Index CMBX NA BBB–/P 19,183 241,000 5/11/63 300 bp 5,370 BBB Index CMBX NA BBB–/P 8,915 293,000 5/11/63 300 bp (7,879) BBB Index CMBX NA BBB–/P 5,180 294,000 5/11/63 300 bp (11,671) BBB Index CMBX NA BBB–/P 4,548 296,000 5/11/63 300 bp (12,418) BBB Index CMBX NA BBB–/P 33,557 297,000 5/11/63 300 bp 16,534 BBB Index CMBX NA BBB–/P 24,735 310,000 5/11/63 300 bp 6,968 BBB Index CMBX NA BBB–/P 20,393 310,000 5/11/63 300 bp 2,625 BBB Index CMBX NA BBB–/P 24,002 310,000 5/11/63 300 bp 6,234 BBB Index CMBX NA BBB–/P 23,820 327,000 5/11/63 300 bp 5,078 BBB Index CMBX NA BBB–/P 3,855 332,000 5/11/63 300 bp (15,175) BBB Index CMBX NA BBB–/P 36,250 473,000 5/11/63 300 bp 9,139 BBB Index CMBX NA BBB–/P 24,458 596,000 5/11/63 300 bp (9,703) BBB Index CMBX NA BBB–/P 222 2,000 5/11/63 300 bp 107 BBB Index CMBX NA BBB–/P 6,859 88,000 5/11/63 300 bp 1,815 BBB Index CMBX NA BBB–/P 12,176 141,000 5/11/63 300 bp 4,094 BBB Index CMBX NA BBB–/P 12,269 141,000 5/11/63 300 bp 4,187 BBB Index Absolute Return 700 Fund 67 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB–/P $13,955 $144,000 5/11/63 300 bp $5,701 BBB Index CMBX NA BBB–/P 45,820 430,000 5/11/63 300 bp 21,173 BBB Index CMBX NA BBB–/P 59,987 568,000 5/11/63 300 bp 27,431 BBB Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by“/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 21 B+/P $(3,684,357) $65,835,000 12/20/18 500 bp $800,177 Index NA HY Series 21 B+/P (1,525,100) 27,110,000 12/20/18 500 bp 321,573 Index NA HY Series 21 B+/P (2,155,085) 38,725,000 12/20/18 500 bp 482,776 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by“/F.” 68 Absolute Return 700 Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $8,469,847 $— $— Capital goods 13,766,384 — — Communication services 10,203,856 — — Conglomerates 25,378,333 — — Consumer cyclicals 54,469,038 — — Consumer staples 41,622,806 — — Energy 27,632,834 — — Financials 51,381,358 — — Health care 43,085,552 — — Technology 50,264,261 — — Transportation 7,383,555 — — Utilities and power 8,507,700 — — Total common stocks — — Commodity linked notes $— $19,123,251 $— Corporate bonds and notes — 125,802,411 — Foreign government and agency bonds and notes 5,339,826 Investment companies 13,507,510 — — Mortgage-backed securities — 174,695,560 — Purchased equity options outstanding — 5,146,018 — Senior loans — 53,480,208 — U.S. government and agency mortgage obligations — 103,458,761 — Short-term investments 164,568,141 123,212,820 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,939,832) $— Futures contracts (244,729) — — Forward premium swap option contracts — 3,780 — TBA sale commitments — (27,980,860) — Written equity options outstanding (585,024) Interest rate swap contracts — (4,270,063) — Total return swap contracts — (8,925,207) — Credit default contracts — 8,544,810 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund 69 Statement of assets and liabilities 10/31/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $909,434,958) $999,171,889 Affiliated issuers (identified cost $131,328,141) (Notes 1 and 5) 131,328,141 Cash 1,595,031 Foreign currency (cost $23,405) (Note 1) 23,405 Dividends, interest and other receivables 5,241,058 Receivable for shares of the fund sold 3,709,618 Receivable for investments sold 3,297,540 Receivable for sales of delayed delivery securities (Note 1) 28,625,838 Receivable for variation margin (Note 1) 267,174 Unrealized appreciation on forward premium swap option contracts (Note 1) 3,780 Unrealized appreciation on forward currency contracts (Note 1) 1,184,331 Unrealized appreciation on OTC swap contracts (Note 1) 11,317,115 Total assets LIABILITIES Payable for investments purchased 3,026,992 Payable for purchases of delayed delivery securities (Note 1) 92,225,326 Payable for shares of the fund repurchased 2,278,551 Payable for compensation of Manager (Note 2) 659,317 Payable for custodian fees (Note 2) 27,279 Payable for investor servicing fees (Note 2) 195,859 Payable for Trustee compensation and expenses (Note 2) 60,297 Payable for administrative services (Note 2) 3,450 Payable for distribution fees (Note 2) 227,277 Payable for variation margin (Note 1) 888,199 Unrealized depreciation on OTC swap contracts (Note 1) 20,309,913 Unrealized depreciation on forward currency contracts (Note 1) 3,124,163 Premium received on OTC swap contracts (Note 1) 511,821 Written options outstanding, at value (premiums $642,292) (Notes 1 and 3) 585,024 TBA sale commitments, at value (proceeds receivable $28,021,192) (Note 1) 27,980,860 Collateral on certain derivative contracts, at value (Note 1) 33,240,000 Other accrued expenses 243,670 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $937,129,329 Undistributed net investment income (Note 1) 13,760,387 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (28,565,273) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 77,852,479 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 70 Absolute Return 700 Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($346,385,142 divided by 28,470,491 shares) $12.17 Offering price per class A share (100/94.25 of $12.17)* $12.91 Net asset value and offering price per class B share ($28,175,481 divided by 2,365,713 shares)** $11.91 Net asset value and offering price per class C share ($148,531,389 divided by 12,472,274 shares)** $11.91 Net asset value and redemption price per class M share ($4,534,540 divided by 378,230 shares) $11.99 Offering price per class M share (100/96.50 of $11.99)* $12.42 Net asset value, offering price and redemption price per class R share ($2,005,131 divided by 166,492 shares) $12.04 Net asset value, offering price and redemption price per class R5 share ($10,588 divided by 867 shares) $12.22† Net asset value, offering price and redemption price per class R6 share ($6,499,857 divided by 531,498 shares) $12.23 Net asset value, offering price and redemption price per class Y share ($464,034,794 divided by 38,041,629 shares) $12.20 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund 71 Statement of operations Year ended 10/31/13 INVESTMENT INCOME Interest (net of foreign tax of $2,439) (including interest income of $63,811 from investments in affiliated issuers) (Note 5) $21,025,779 Dividends (net of foreign tax of $64,031) 8,182,497 Total investment income EXPENSES Compensation of Manager (Note 2) 7,148,552 Investor servicing fees (Note 2) 1,147,691 Custodian fees (Note 2) 94,956 Trustee compensation and expenses (Note 2) 71,013 Distribution fees (Note 2) 2,647,112 Administrative services (Note 2) 25,494 Other 412,312 Total expenses Expense reduction (Note 2) (13,956) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 829,818 Net realized loss on swap contracts (Note 1) (10,352,998) Net realized loss on futures contracts (Note 1) (3,152,456) Net realized gain on foreign currency transactions (Note 1) 5,192,384 Net realized loss on written options (Notes 1 and 3) (16,546,302) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (2,130,824) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 38,068,172 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 72 Absolute Return 700 Fund Statement of changes in net assets INCREASE IN NET ASSETS Year ended 10/31/13 Year ended 10/31/12 Operations: Net investment income $17,675,102 $12,252,484 Net realized loss on investments and foreign currency transactions (24,029,554) (821,585) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 35,937,348 41,268,278 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (342,713) (13,532,154) Class B — (751,043) Class C — (4,254,680) Class M — (130,463) Class R (381) (22,424) Class R5 (18) — Class R6 (22) — Class Y (1,112,674) (7,869,459) Increase from capital share transactions (Note 4) 187,329,624 39,224,497 Total increase in net assets NET ASSETS Beginning of year 784,720,210 719,356,759 End of year (including undistributed net investment income of $13,760,387 and distributions in excess of net investment income of $41,882, respectively) The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund 73 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c netassets (%) (%) e Class A October 31, 2013 .24 .16 (.01) — — 1.25 2.04 199 October 31, 2012 .21 .66 (.44) — — 1.33 d 1.82 d 164 October 31, 2011 .33 (.04) (.34) (.05) — 1.37 d 2.86 d 174 October 31, 2010 .43 .06 (.15) (.05) — f 1.63 d 3.81 d 244 October 31, 2009† .33 .83 — f * 1.41* d 3.06* d 48* Class B October 31, 2013 .15 .16 — 2.00 1.29 199 October 31, 2012 .12 .65 (.36) — — 2.08 d 1.06 d 164 October 31, 2011 .24 (.03) (.28) (.05) — 2.12 d 2.14 d 174 October 31, 2010 .34 .05 (.11) (.05) — f 2.38 d 3.05 d 244 October 31, 2009† .29 .79 — f * 2.05* d 2.71* d 48* Class C October 31, 2013 .15 .16 — 2.00 1.29 199 October 31, 2012 .12 .65 (.36) — — 2.08 d 1.06 d 164 October 31, 2011 .24 (.04) (.27) (.05) — 2.12 d 2.12 d 174 October 31, 2010 .34 .06 (.13) (.05) — f 2.38 d 3.05 d 244 October 31, 2009† .32 .77 — f * 2.05* d 2.89* d 48* Class M October 31, 2013 .18 .16 — 1.75 1.53 199 October 31, 2012 .15 .65 (.38) — — 1.83 d 1.31 d 164 October 31, 2011 .27 (.03) (.28) (.05) — 1.87 d 2.34 d 174 October 31, 2010 .37 .03 (.13) (.05) — f 2.13 d 3.30 d 244 October 31, 2009† .33 .77 — f * 1.84* d 3.04* d 48* Class R October 31, 2013 .21 .15 — f — — f — 1.50 1.77 199 October 31, 2012 .17 .67 (.41) — — 1.58 d 1.52 d 164 October 31, 2011 .30 (.05) (.32) (.05) — 1.62 d 2.60 d 174 October 31, 2010 .40 .04 (.14) (.05) — f 1.88 d 3.56 d 244 October 31, 2009† .32 .80 — f * 1.62* d 2.99* d 48* Class R5 October 31, 2013 .28 .15 (.02) — — 1.02 2.29 199 October 31, 2012‡ .07 .18 — * 10 .34* d .54* d 164 Class R6 October 31, 2013 .25 .20 (.03) — — .92 2.09 199 October 31, 2012‡ .07 .18 — * 10 .31* d .58* d 164 Class Y October 31, 2013 .27 .16 (.04) — — 1.00 2.27 199 October 31, 2012 .23 .67 (.46) — — 1.08 d 2.04 d 164 October 31, 2011 .36 (.05) (.36) (.05) — 1.12 d 3.13 d 174 October 31, 2010 .46 .05 (.16) (.05) — f 1.38 d 4.04 d 244 October 31, 2009† .40 .77 — f * 1.19* d 3.56* d 48* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 74 Absolute Return 700 Fund Absolute Return 700 Fund 75 Financial highlights (Continued) * Not annualized. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. ‡ For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets: 10/31/12 10/31/11 10/31/10 10/31/09 Class A 0.05% 0.08% 0.03% 0.46% Class B 0.05 0.08 0.03 0.46 Class C 0.05 0.08 0.03 0.46 Class M 0.05 0.08 0.03 0.46 Class R 0.05 0.08 0.03 0.46 Class R5 — N/A N/A N/A Class R6 — N/A N/A N/A Class Y 0.05 0.08 0.03 0.46 e Portfolio turnover excludes TBA purchase and sale transactions. f Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 76 Absolute Return 700 Fund Notes to financial statements 10/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2012 through October 31, 2013. Putnam Absolute Return 700 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek to earn a positive total return that exceeds the rate of inflation by 700 basis points (or 7.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset-backed securities; high yield securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts. The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, equities or equity-like investments. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed-income investments. Putnam Management may also take into account general market conditions when making investment decisions. Putnam Management typically uses derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, to a significant extent for hedging purposes and to increase the fund’s exposure to the asset classes and strategies mentioned above, which may create investment leverage. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent Absolute Return 700 Fund 77 events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital 78 Absolute Return 700 Fund gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Absolute Return 700 Fund 79 Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum 80 Absolute Return 700 Fund risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $244,622 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as Absolute Return 700 Fund 81 reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $11,225,860 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $11,868,567. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or 82 Absolute Return 700 Fund unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2013, the fund had a capital loss carryover of $27,325,335 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $25,552,283 $— $25,552,283 * 1,773,052 — 1,773,052 October 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from realized gains and losses on certain futures contracts, from income on swap contracts, and interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $2,417,025 to decrease undistributed net investment income, $349,483 to increase paid-in-capital and $2,067,542 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $98,498,207 Unrealized depreciation (9,992,398) Net unrealized appreciation 88,505,809 Undistributed ordinary income 5,470,398 Capital loss carryforward (27,325,335) Cost for federal income tax purposes $1,041,972,048 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of Absolute Return 700 Fund 83 most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.030% of the first $5 billion, 0.830% of the next $50 billion, 0.980% of the next $5 billion, 0.810% of the next $50 billion, 0.930% of the next $10 billion, 0.800% of the next $100 billion and 0.880% of the next $10 billion, 0.795% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a–4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the substantive terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) and of the sub-advisory contract between Putnam Management, PIL and The Putnam Advisory Company, LLC (PAC) described below, for a term no longer than March 7, 2014. The Trustees of the fund have called a shareholder meeting for February 27, 2014, at which shareholders of the fund will consider approval of a proposed new management contract between the fund and Putnam Management. The substantive terms of the proposed new management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract. Commencing with the fund’s thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 7.00% over the performance period. The maximum annualized performance adjustment rate is +/– 0.28% The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.88% of the fund’s average net assets before a decrease of $693,585 (0.078% of the fund’s average net assets) based on performance. Putnam Management has agreed to limit the fund’s total expenses through June 30, 2014, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, acquired fund fees and expenses and payments under each fund’s distribution plans) will not exceed an annual rate of 1.10% of the fund’s average net assets. During the reporting period, the fund’s expenses were not reduced as a result of this limit. This expense limitation remains in place under the interim management contract described above. Putnam Management has also contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, 84 Absolute Return 700 Fund taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. This expense limitation remains in place under the interim management contract described above. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. PAC, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $453,829 ClassR5 16 ClassB 36,378 ClassR6 1,944 ClassC 192,786 ClassY 454,462 ClassM 5,939 Total ClassR 2,337 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,005 under the expense offset arrangements and by $12,951 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $640, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Absolute Return 700 Fund 85 The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $862,005 ClassM 34,039 ClassB 276,653 ClassR 8,995 ClassC 1,465,420 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $144,641 and $2,457 from the sale of classA and classM shares, respectively, and received $20,732 and $4,203 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $220 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,494,499,564 and $1,347,382,124, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $6,483,750 and $6,484,844, respectively. Written option transactions during the reporting period are summarized as follows: Written option contract Written swap amounts/ option contract Written swap number of Written option amounts option premiums contracts premiums Written options outstanding at the beginning of the reporting period $13,270,000 $255,448 2,400,334 $3,202,130 Options opened 227,549,000 — 73,550,448 8,361,141 Options exercised (12,218,000) — — — Options expired — — (64,824,735) (5,711,333) Options closed (216,001,000) (255,448) (9,260,035) (5,209,646) Written options outstanding at the end of the reporting period $12,600,000 $— 1,866,012 $642,292 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/13 Year ended 10/31/12 ClassA Shares Amount Shares Amount Shares sold 9,548,148 $114,169,615 9,251,110 $106,268,963 Shares issued in connection with reinvestment of distributions 26,634 310,819 1,114,342 12,090,615 9,574,782 114,480,434 10,365,452 118,359,578 Shares repurchased (9,242,561) (110,681,279) (14,372,473) (162,631,768) Net increase (decrease) 86 Absolute Return 700 Fund Year ended 10/31/13 Year ended 10/31/12 ClassB Shares Amount Shares Amount Shares sold 472,692 $5,564,826 439,354 $4,968,777 Shares issued in connection with reinvestment of distributions — — 65,358 703,255 472,692 5,564,826 504,712 5,672,032 Shares repurchased (349,031) (4,105,601) (316,764) (3,577,563) Net increase Year ended 10/31/13 Year ended 10/31/12 ClassC Shares Amount Shares Amount Shares sold 3,745,106 $44,007,969 2,868,639 $32,453,915 Shares issued in connection with reinvestment of distributions — — 322,163 3,466,471 3,745,106 44,007,969 3,190,802 35,920,386 Shares repurchased (3,220,952) (37,866,781) (3,051,939) (34,391,698) Net increase Year ended 10/31/13 Year ended 10/31/12 ClassM Shares Amount Shares Amount Shares sold 112,620 $1,325,143 68,727 $784,179 Shares issued in connection with reinvestment of distributions — — 11,446 123,388 112,620 1,325,143 80,173 907,567 Shares repurchased (86,751) (1,022,559) (68,917) (782,920) Net increase Year ended 10/31/13 Year ended 10/31/12 ClassR Shares Amount Shares Amount Shares sold 107,725 $1,268,726 62,643 $713,384 Shares issued in connection with reinvestment of distributions 33 381 2,080 22,424 107,758 1,269,107 64,723 735,808 Shares repurchased (46,992) (556,373) (16,147) (183,354) Net increase For the period 7/3/12 (commencement of operations) Year ended 10/31/13 to 10/31/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 865 $10,000 Shares issued in connection with reinvestment of distributions 2 18 — — 2 18 865 10,000 Shares repurchased — Net increase 2 Absolute Return 700 Fund 87 For the period 7/3/12 (commencement of operations) Year ended 10/31/13 to 10/31/12 ClassR6 Shares Amount Shares Amount Shares sold 612,220 $7,487,175 865 $10,000 Shares issued in connection with reinvestment of distributions 2 22 — — 612,222 7,487,197 865 10,000 Shares repurchased (81,589) (986,932) — — Net increase Year ended 10/31/13 Year ended 10/31/12 ClassY Shares Amount Shares Amount Shares sold 26,312,188 $315,776,014 14,631,706 $167,900,730 Shares issued in connection with reinvestment of distributions 76,709 895,189 530,842 5,759,637 26,388,897 316,671,203 15,162,548 173,660,367 Shares repurchased (12,347,969) (148,256,748) (8,310,533) (94,483,938) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class R5 867 100.0% 10,595 ClassR6 867 0.2 10,603 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $75,245,392 $102,341,051 $177,586,443 $26,087 $— Putnam Short Term Investment Fund* — 482,093,490 350,765,349 37,724 131,328,141 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. 88 Absolute Return 700 Fund Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) 1,800,000 Purchased TBA commitment option contracts (contract amount) $3,200,000 Purchased swap option contracts (contract amount) $87,600,000 Written equity option contracts (contract amount) (Note 3) 8,900,000 Written TBA commitment option contracts (contract amount) (Note 3) —* Written swap option contracts (contract amount) (Note 3) $47,400,000 Futures contracts (number of contracts) 3,000 Forward currency contracts (contract amount) $514,500,000 OTC interest rate swap contracts (notional) $543,400,000 Centrally cleared interest rate swap contracts (notional) $156,500,000 OTC total return swap contracts (notional) $925,200,000 OTC credit default swap contracts (notional) $50,900,000 Centrally cleared credit default contracts (notional) $30,400,000 * For the reporting period, the transactions were minimal. Absolute Return 700 Fund 89 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Credit contracts appreciation $8,969,068* depreciation $424,258* Foreign exchange contracts Receivables 1,184,331 Payables 3,124,163 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 16,150,035* depreciation 19,261,076* Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 3,181,453* depreciation 8,945,637* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(371,007) $(371,007) Foreign exchange contracts — — 4,927,980 — 4,927,980 Equity contracts (28,985,417) 8,362,715 — (5,994,786) (26,617,488) Interest rate contracts (1,641,434) (11,515,171) — (3,987,205) (17,143,810) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $3,324,195 $3,324,195 Foreign exchange contracts — — (2,166,334) — (2,166,334) Equity contracts (1,175,790) 521,415 — (8,791,999) (9,446,374) Interest rate contracts 886,367 556,114 — (4,046,765) (2,604,284) Total 90 Absolute Return 700 Fund Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. Absolute Return 700 Fund 91 Federal tax information (Unaudited) The fund designated 96.86% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 100.00%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. 92 Absolute Return 700 Fund About the Trustees Independent Trustees Absolute Return 700 Fund 93 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 94 Absolute Return 700 Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Absolute Return 700 Fund 95 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds: George Putnam Balanced Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 96 Absolute Return 700 Fund Absolute Return Putnam RetirementReady ® Funds — portfolios Absolute Return 100 Fund ® with automatically adjusting allocations to Absolute Return 300 Fund ® stocks, bonds, and money market instruments, Absolute Return 500 Fund ® becoming more conservative over time. Absolute Return 700 Fund ® RetirementReady 2055 Fund Global Sector RetirementReady 2050 Fund Global Consumer Fund RetirementReady 2045 Fund Global Energy Fund RetirementReady 2040 Fund Global Financials Fund RetirementReady 2035 Fund Global Health Care Fund RetirementReady 2030 Fund Global Industrials Fund RetirementReady 2025 Fund Global Natural Resources Fund RetirementReady 2020 Fund Global Sector Fund RetirementReady 2015 Fund Global Technology Fund Global Telecommunications Fund Putnam Retirement Income Lifestyle Global Utilities Fund Funds — portfolios with managed allocations to stocks, bonds, and money Asset Allocation market investments to generate Putnam Global Asset Allocation Funds — retirement income. portfolios with allocations to stocks, bonds, and money market instruments that are Retirement Income Fund Lifestyle 1 adjusted dynamically within specified ranges Retirement Income Fund Lifestyle 2 as market conditions change. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Absolute Return 700 Fund 97 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 98 Absolute Return 700 Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Investment Sub-Advisor Robert E. Patterson and Assistant Treasurer The Putnam Advisory George Putnam, III Company, LLC Robert L. Reynolds Susan G. Malloy One Post Office Square W. Thomas Stephens Vice President and Boston, MA 02109 Assistant Treasurer Officers Marketing Services Robert L. Reynolds James P. Pappas Putnam Retail Management President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Mark C. Trenchard Executive Vice President, Vice President and Custodian Principal Executive Officer, and BSA Compliance Officer State Street Bank Compliance Liaison and Trust Company Nancy E. Florek Steven D. Krichmar Vice President, Director of Legal Counsel Vice President and Proxy Voting and Corporate Ropes & Gray LLP Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Auditors Robert T. Burns PricewaterhouseCoopers LLP Vice President and Chief Legal Officer Absolute Return 700 Fund 99 This report is for the information of shareholders of Putnam Absolute Return 700 Fund®. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 100 Absolute Return 700 Fund Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2013	$131,596	$ —	$14,640	$ — October 31, 2012	$148,606	$ —	$14,700	$1,417 For the fiscal years ended October 31, 2013 and October 31, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $164,640 and $255,626 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
